Exhibit 10.1

LEASE

91 HARTWELL AVENUE

LEXINGTON, MASSACHUSETTS

Lease Dated May 29, 2015

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 91 Hartwell Avenue,
Lexington, Massachusetts 02421.

The parties to this Indenture of Lease hereby agree with each other as follows:

ARTICLE I

Reference Data

 

1.1 Subjects Referred To

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

 

Landlord: 91 HARTWELL AVENUE TRUST under Declaration of Trust dated September
28, 1981, as the same may have been amended, but not individually.
Landlord’s Original Address:

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Landlord’s Construction Representative:

Ken Chianca and Jon Randall

Tenant:

INOTEK PHARMACEUTICALS

CORPORATION, a Delaware corporation

Tenant’s Original Address:

Inotek Pharmaceuticals Corporation

131 Hartwell Avenue

Lexington, MA 02421

Attn: Dale Ritter, VP Finance

Tenant’s Email Address for Information Regarding Billings and Statements:



--------------------------------------------------------------------------------

Tenant’s Construction Representative: Cecile Cremers Commencement Date: As
defined in Section 2.4 of this Lease and Section 1.1 of Exhibit B-1. Estimated
Commencement Date: September 1, 2015 Outside Completion Date: September 30, 2015
Term or Lease Term (sometimes called the “Original Term”): Ninety (90) calendar
months (plus the partial month, if any, immediately following the Commencement
Date), unless extended or sooner terminated as provided in this Lease. Extension
Option: One (1) period of five (5) years as provided in and on the terms set
forth in Section 2.4.1 hereof. Rent Year: Any twelve (12) month period during
the Term of the Lease commencing as of the Commencement Date, or as of any
anniversary of the Commencement Date, except that if the Commencement Date does
not occur on the first day of a calendar month, then (i) the first Rent Year
shall further include the partial calendar month in which the first anniversary
of the Commencement Date occurs (but any rent abatement provided herein shall
not be applicable to such partial month), and (ii) the remaining Rent Years
shall be the successive twelve-(12)-month periods following the end of such
first Rent Year; provided, however that the last Rent Year shall be the period
from the last anniversary of the Commencement Date within the Original Term
through the expiration of the Original Term. The Site: That certain parcel of
land known as and numbered 91 Hartwell Avenue, Lexington, Middlesex County,
Massachusetts, being more particularly described in Exhibit A attached hereto.
The Building: The Building known as and numbered 91 Hartwell Avenue, Lexington,
Massachusetts. The Complex: The Building together with all common areas, surface
parking areas, the Site and all improvements (including landscaping) thereon and
thereto.

 

Page 2



--------------------------------------------------------------------------------

Tenant’s Premises:    A portion of the second (2nd) floor of the Building in
accordance with the floor plan annexed hereto as Exhibit D and incorporated
herein by reference. Number of Parking Spaces:    Thirty-nine (39) spaces.
Annual Fixed Rent:   

(a) During the Original Term of this Lease, Annual Fixed Rent shall be payable
by Tenant as follows:

 

 

Rent Years

   Rate PSF      Annual Rate  

1*

   $ 25.00       $ 278,125.00   

2*

   $ 25.75       $ 286,468.75   

3

   $ 26.50       $ 294,812.50   

4

   $ 27.25       $ 303,156.25   

5

   $ 28.00       $ 311,500.00   

6

   $ 28.75       $ 319,843.75   

7

   $ 29.50       $ 328,187.50   

8

   $ 29.50       $ 328,187.50   

 

*  Notwithstanding the foregoing, provided no Event of Default then exists,
Annual Rent shall abate for the first three (3) calendar months of Rent Year 1
and Rent Year 2.

 

(b) During the extension option period (if exercised), as determined pursuant to
Section 2.4.1.



      



  

   Operating Expenses:    As provided in Section 2.6 hereof. Real Estate Taxes:
   As provided in Section 2.7 hereof. Tenant Electricity:    Initially as
provided in Section 2.5 subject to adjustment as provided in Section 2.8 hereof.
Additional Rent:    All charges and other sums payable by Tenant as set forth in
this Lease, in addition to Annual Fixed Rent. Rentable Floor Area of the
Premises:    11,125 square feet. Total Rentable Floor Area of the Building:   
122,328 square feet. Permitted Use:    General office purposes. Broker:    The
Shaffer Company

 

Page 3



--------------------------------------------------------------------------------

Security Deposit: $139,000 in accordance with Section 9.18 below. Guarantor: N/A

 

1.2 Table of Articles and Sections

 

  ARTICLE I 1   Reference Data   1   

1.1

Subjects Referred To

  1   

1.2

Table of Articles and Sections

  4   

1.3

Exhibits

  6   

ARTICLE II

  6   

Building, Premises, Term and Rent

  6   

2.1

The Premises

  6   

2.2

Rights to Use Common Facilities

  7   

2.3

Landlord’s Reservations

  7   

2.4

Habendum

  8   

2.5

Fixed Rent Payments

  9   

2.6

Operating Expenses

  10   

2.7

Real Estate Taxes

  14   

2.8

Tenant Electricity

  16   

ARTICLE III

  19   

Condition of Premises; Alterations

  19   

3.1

Preparation of Premises

  19   

ARTICLE IV

  19   

Landlord’s Covenants; Interruptions and Delays

  19   

4.1

Landlord Covenants

  19   

4.2

Interruptions and Delays in Services and Repairs, Etc.

  20   

ARTICLE V

  21   

Tenant’s Covenants

  21   

5.1

Payments

  21   

5.2

Repair and Yield Up

  21   

5.3

Use

  22   

5.4

Obstructions; Items Visible from Exterior; Rules and Regulations

  22   

5.5

Safety Appliances

  23   

5.6

Assignment; Sublease

  23   

5.7

Right of Entry

  29   

5.8

Floor Load; Prevention of Vibration and Noise

  30   

5.9

Personal Property Taxes

  30   

5.10

Compliance with Laws

  30   

5.11

Payment of Litigation Expenses

  30   

5.12

Alterations

  30   

5.13

Vendors

  32   

5.14

OFAC

  32   

 

Page 4



--------------------------------------------------------------------------------

ARTICLE VI   33    Casualty and Taking   33   

6.1

Damage Resulting from Casualty   33   

6.2

Uninsured Casualty   34   

6.3

Rights of Termination for Taking   34   

6.4

Award   35    ARTICLE VII   36    Default   36   

7.1

Tenant’s Default   36   

7.2

Landlord’s Default   39    ARTICLE VIII   40    Insurance and Indemnity   40   

8.1

Tenant’s Indemnity   40   

8.2

Tenant’s Risk   41   

8.3

Tenant’s Commercial General Liability Insurance   42   

8.4

Tenant’s Property Insurance   42   

8.5

Tenant’s Other Insurance   43   

8.6

Requirements for Tenant’s Insurance   43   

8.7

Additional Insureds   44   

8.8

Certificates of Insurance   44   

8.9

Subtenants and Other Occupants   45   

8.10

No Violation of Building Policies   45   

8.11

Tenant to Pay Premium Increases   45   

8.12

Landlord’s Insurance   45   

8.13

Waiver of Subrogation   46   

8.14

Tenant’s Work   46    ARTICLE IX   47    Miscellaneous Provisions   47   

9.1

Waiver   47   

9.2

Cumulative Remedies   47   

9.3

Quiet Enjoyment   48   

9.4

Notice to Mortgagee and Ground Lessor   49   

9.5

Assignment of Rents   49   

9.6

Surrender   49   

9.7

Brokerage   50   

9.8

Invalidity of Particular Provisions   50   

9.9

Provisions Binding, Etc   50   

9.10

Recording; Confidentiality   51   

9.11

Notices   51   

9.12

When Lease Becomes Binding and Authority   52   

9.13

Section Headings   52   

9.14

Rights of Mortgagee   52   

9.15

Status Reports and Financial Statements   53   

9.16

Self-Help   53   

9.17

Holding Over   54   

 

Page 5



--------------------------------------------------------------------------------

9.18

Security Deposit   54   

9.19

Late Payment   56   

9.20

Tenant’s Payments   56   

9.21

Waiver of Trial by Jury   57   

9.22

Electronic Signatures   57   

9.23

Governing Law   57   

 

1.3 Exhibits

There are incorporated as part of this Lease:

 

Exhibit A — Description of Site Exhibit B-1 — Work Agreement Exhibit B-2 — Plans
and Turnkey Matrix Exhibit C — Landlord’s Services Exhibit D — Floor Plan
Exhibit E — Form of Declaration Affixing the Commencement Date of Lease Exhibit
F — Intentionally Omitted Exhibit G — Broker Determination of Prevailing Market
Rent Exhibit H Form of Letter of Credit Exhibit I — Form of Certificate of
Insurance

ARTICLE II

Building, Premises, Term and Rent

 

2.1 The Premises

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant’s Premises in the Building excluding exterior
faces of exterior walls, the common stairways and stairwells, elevators and
elevator wells, fan rooms, electric and telephone closets, janitor closets, and
pipes, ducts, conduits, wires and appurtenant fixtures serving exclusively, or
in common, other parts of the Building, and if Tenant’s Premises includes less
than the entire rentable area of any floor, excluding the common corridors,
elevator lobbies and toilets located on such floor.

Tenant’s Premises with such exclusions is hereinafter referred to as the
“Premises.” The term “Building” means the Building identified on the first page,
and which is the subject of this Lease; the term “Site” means all, and also any
part of the Land described in Exhibit A, plus any additions or reductions
thereto resulting from the change of any abutting street line and all parking
areas and structures. The term “Property” means the Building and the Site.

 

Page 6



--------------------------------------------------------------------------------

2.2 Rights to Use Common Facilities

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non-exclusive right to use in common with others, subject to
reasonable rules of general applicability to tenants of the Building from time
to time made by Landlord of which Tenant is given notice and which rules are of
general applicability to all tenants of the Building (a) the common lobbies,
corridors, stairways, elevators and loading area of the Building, and the pipes,
ducts, conduits, wires and appurtenant meters and equipment serving the Premises
in common with others, (b) common walkways and driveways necessary for access to
the Building, and (c) if the Premises include less than the entire rentable
floor area of any floor, the common toilets, corridors and elevator lobby of
such floor. Notwithstanding anything to the contrary herein, Landlord has no
obligation to allow any particular telecommunication service provider to have
access to the Building or to the Premises except as may be required by
applicable law. If Landlord permits such access, Landlord may condition such
access upon the payment to Landlord by the service provider of fees assessed by
Landlord in its sole discretion. Landlord hereby notifies Tenant that the
telecommunication service providers serving the Building as of the date of this
Lease are Comcast and Verizon.

 

  2.2.1 Tenant’s Parking

In addition, Tenant shall have the right to use the Number of Parking Spaces
(referred to in Section 1.1) of the parking area, in common with use by other
tenants from time to time of the Complex; provided, however, Landlord shall not
be obligated to furnish stalls or spaces in any parking area specifically
designated for Tenant’s use. In the event that the Rentable Floor Area of the
Premises decreases at any time during the Lease Term, the Number of Parking
Spaces provided to Tenant hereunder shall be reduced proportionately. Tenant
covenants and agrees that it and all persons claiming by, through and under it,
shall at all times abide by all reasonable rules and regulations promulgated by
Landlord with respect to the use of the parking areas on the Site and which
rules are of general applicability. The parking privileges granted herein are
non-transferable. Further, Landlord assumes no responsibility whatsoever for
loss or damage due to fire, theft or otherwise to any automobile(s) parked on
the Site or to any personal property therein, however caused, and Tenant
covenants and agrees, upon request from Landlord from time to time, to notify
its officers, employees, agents and invitees of such limitation of liability.
Tenant acknowledges and agrees that a license only is hereby granted, and no
bailment is intended or shall be created.

 

2.3 Landlord’s Reservations

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, and (b) to alter or relocate any other common facility,
provided that substitutions are substantially equivalent or better.
Installations, replacements and

 

Page 7



--------------------------------------------------------------------------------

relocations referred to in clause (a) above shall be located so far as
practicable in the central core area of the Building, above ceiling surfaces,
below floor surfaces or within perimeter walls of the Premises.

 

2.4 Habendum

Tenant shall have and hold the Premises for a period commencing on the earlier
of (a) that date on which the Premises are ready for occupancy as defined in
Section 3.1 and Exhibit B-1 hereof, or (b) that date on which Tenant commences
occupancy of any portion of the Premises for the Permitted Uses (it being
understood and agreed that early access under Section 1.1(B)(4) of Exhibit B-1
hereof shall not be deemed occupancy for the Permitted Uses), and continuing for
the Term unless sooner terminated as provided in Article VI or Article VII or
unless extended as provided in Section 2.4.1.

As soon as may be convenient after the date has been determined on which the
Term commences as aforesaid, Landlord and Tenant agree to join with each other
in the execution of a written Declaration Affixing the Commencement Date of
Lease, in the form of Exhibit E, in which the date on which the Term commences
as aforesaid and the Term of this Lease shall be stated. If Tenant shall fail to
execute such Declaration Affixing the Commencement Date of Lease, the
Commencement Date and Lease Term shall be as reasonably determined by Landlord
in accordance with the terms of this Lease.

 

  2.4.1 Extension Option

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that at the time of exercise of the option to extend and at the
commencement date of the extension option period (i) there exists no Event of
Default (defined in Section 7.1), (ii) this Lease is still in full force and
effect, and (iii) Tenant has neither assigned this Lease nor the Premises in the
aggregate (except for an assignment or subletting permitted without Landlord’s
consent under Section 5.6.1 hereof), Tenant shall have the right to extend the
Term hereof upon all the same terms, conditions, covenants and agreements herein
contained (except for (1) the Annual Fixed Rent which shall be adjusted during
the option period as herein below set forth, (2) the Base Operating Expenses
shall become the Landlord’s Operating Expenses for the calendar year in which
the Extended Term commences, and (3) the Base Taxes shall become the Landlord’s
Tax Expenses for the fiscal year in which the Extended Term commences) for one
(1) period of five (5) years as hereinafter set forth. Such option period is
sometimes herein referred to as the “Extended Term.” Notwithstanding any
implication to the contrary Landlord has no obligation to make any additional
payment to Tenant in respect of any construction allowance or the like or to
perform any work to the Premises as a result of the exercise by Tenant of such
option.

(B) (i) If Tenant desires to exercise the option to extend the Term, then Tenant
shall give notice (the “Exercise Notice”) to Landlord, not earlier than fifteen
(15) months nor later than nine (9) months prior to the expiration of the then
Term of this Lease (as it may have been previously extended) exercising such
option to extend. Promptly after Landlord’s receipt of the Exercise Notice
Landlord shall provide Landlord’s quotation of a proposed Annual Fixed Rent for
the Extended Term (“Landlord’s Rent Quotation”). If

 

Page 8



--------------------------------------------------------------------------------

at the expiration of thirty (30) days after the date when Landlord provides such
quotation to Tenant (the “Negotiation Period”), Landlord and Tenant have not
reached agreement on a determination of an Annual Fixed Rent for the then
Extended Term and executed a written instrument extending the Term of this Lease
pursuant to such agreement, then Tenant shall have the right, for thirty
(30) days following the expiration of the Negotiation Period, to make a request
to Landlord for a broker determination (the “Broker Determination”) of the
Prevailing Market Rent (as defined in Exhibit G) for the Extended Term, which
Broker Determination shall be made in the manner set forth in Exhibit G.

(B) (ii) If Tenant timely shall have requested the Broker Determination, then
the Annual Fixed Rent for the Extended Term shall be ninety-five percent
(95%) of the Prevailing Market Rent as determined by the Broker Determination.
If Tenant does not timely request the Broker Determination, then Annual Fixed
Rent during the Extended Term shall be equal to Landlord’s Rent Quotation.

(C) Upon the giving of the Exercise Notice by Tenant to Landlord exercising
Tenant’s option to extend the Lease Term in accordance with the provisions of
subsection (B) above, this Lease and the Lease Term hereof shall be extended,
for the Extended Term, without the necessity for the execution of any additional
documents, except that Landlord and Tenant agree to enter into an instrument in
writing setting forth the Annual Fixed Rent for the Extended Term but the
failure to so enter into such a written instrument shall not negate the exercise
of the option to extend. Notwithstanding anything herein contained to the
contrary, in no event shall the Lease Term hereof be extended for more than five
(5) years after the expiration of the Original Term hereof.

 

2.5 Fixed Rent Payments

Tenant agrees to pay to Landlord, (1)(a) on the Commencement Date (defined in
Section 1.1 hereof) and thereafter monthly, in advance, on the first day of each
and every calendar month during the Original Term, a sum equal to one twelfth
(1/12th) of the Annual Fixed Rent (sometimes hereinafter referred to as “fixed
rent”) and (1)(b) on the Commencement Date and thereafter monthly, in advance,
on the first day of each and every calendar month during the Original Term, an
amount estimated by Landlord from time to time to cover Tenant’s monthly
payments for electricity under Section 2.8 herein below and (2) on the first day
of each and every calendar month during the extension option period (if
exercised), a sum equal to (a) one twelfth (1/12th) of the applicable Annual
Fixed Rent as determined in Section 2.4.1 for the extension option period plus
(b) then applicable monthly electricity charges (subject to escalation for
electricity as provided in Section 2.8 hereof). Until notice of some other
designation is given, fixed rent and all other charges for which provision is
herein made shall be paid by remittance to or for the order of Boston Properties
Limited Partnership either (i) by mail to P.O. Box 3557, Boston, Massachusetts
02241-3557, (ii) by wire transfer to Bank of America in Dallas, Texas, Bank
Routing Number                     or (iii) by ACH transfer to Bank of America
in Dallas, Texas, Bank Routing Number                     , and in the case of
(ii) or (iii) referencing Account Number                     , Account Name of
Boston Properties, LP, Tenant’s name and the Property address. All remittances
received by Boston Properties Limited Partnership, as Agents as aforesaid, or by
any subsequently designated recipient, shall be treated as payment to Landlord.

 

Page 9



--------------------------------------------------------------------------------

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Commencement Date is a day other than
the first day of a calendar month, the first payment of Annual Fixed Rent which
Tenant shall make to Landlord shall be a payment equal to a proportionate part
of such monthly Annual Fixed Rent for the partial month from the Commencement
Date to the first day of the succeeding calendar month.

Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall commence on the Commencement Date; and
other provisions of this Lease calling for monthly payments shall be read as
incorporating this undertaking by Tenant.

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

 

2.6 Operating Expenses

“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site which shall exclude costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation, the following: premiums for insurance carried with respect
to the Building and the Site (including, without limitation, liability
insurance, insurance against loss in case of fire or casualty and insurance of
monthly installments of fixed rent and any Additional Rent which may be due
under this Lease and other leases of space in the Building for not more than 12
months in the case of both fixed rent and Additional Rent and if there be any
first mortgage of the Property, including such insurance as may be required by
the holder of such first mortgage); compensation and all fringe benefits,
worker’s compensation insurance premiums and payroll taxes paid to, for or with
respect to all persons engaged in the operating, maintaining or cleaning of the
Building or Site, at the level of regional property manager and those reporting
directly or indirectly to the regional property manager (prorated in any event
to the extent such persons provide services to other properties and not just
exclusively to the Building or Site as set forth below), water, sewer, electric,
gas, oil and telephone charges (excluding utility charges separately chargeable
to tenants for additional or special services); cost of building and cleaning
supplies and equipment; cost of maintenance, cleaning and repairs (other than
repairs not properly chargeable against income or reimbursed from contractors
under guarantees); cost of snow removal and care of landscaping; payments under
service contracts with independent contractors; management fees at reasonable
rates for self managed buildings consistent with the type of occupancy and the
service rendered; costs of maintaining a regional property management office in
connection with the operation, management and maintenance to the Building but
only to the extent such regional property management office is actually
maintained and all such costs being prorated by rentable square footage among
all buildings (including the Building) served by such regional property
management office and also excluding a fair allocation of the costs to maintain
such regional property management office to the extent such office also engages
in activities other than property management activities, and in any event
excluding any salary or other personnel costs above the level of regional
property manager; all costs of applying and reporting for the Building or any
part thereof to seek or maintain certification under the U.S. EPA’s Energy Star®
rating system, the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar system or standard; and
all other reasonable and necessary

 

Page 10



--------------------------------------------------------------------------------

expenses paid in connection with the operation, cleaning and maintenance of the
Building and the Site and properly chargeable against income, provided, however,
there shall be included (a) depreciation for capital expenditures made by
Landlord during the Lease Term (i) to reduce Landlord’s Operating Expenses if
Landlord shall have reasonably determined that the annual reduction in
Landlord’s Operating Expenses shall exceed depreciation therefor or (ii) to
comply with applicable laws, rules, regulations, requirements, statutes,
ordinances, by-laws and court decisions of all public authorities which are now
or hereafter in force (the capital expenditures described in subsections (i) and
(ii) being hereinafter referred to as “Permitted Capital Expenditures”); plus
(b) in the case of both (i) and (ii) an interest factor, reasonably determined
by Landlord, as being the interest rate then charged for long term mortgages by
institutional lenders on like properties within the locality in which the
Building is located; depreciation in the case of both (i) and (ii) shall be
determined by dividing the original cost of such capital expenditure by the
number of years of useful life of the capital item acquired and the useful life
shall be reasonably determined by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item; provided, however, if Landlord reasonably concludes on the basis
of engineering estimates that a particular capital expenditure will effect
savings in other Landlord’s Operating Expenses, including, without limitation,
energy related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the annual depreciation therefor, then and
in such event the amount of depreciation for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased depreciation (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal.

Notwithstanding the foregoing, the following costs and expenses shall be
excluded from Operating Expenses:

(1) Landlord’s Tax Expenses (as defined in Section 2.7 below);

(2) principal or interest on indebtedness or debt amortization paid by Landlord
in connection with any mortgages, deeds of trust or other financing encumbrances
of the Building or the Site;

(3) capital improvements to the Property other than those provided in subsection
this Section 2.6 above;

(4) legal, auditing, consulting and professional fees and other costs paid or
incurred in connection with financings, refinancings or sales of any interest in
Landlord or of Landlord’s interest in the Building or the Site or in connection
with any ground lease (including, without limitation, recording costs, mortgage
recording taxes, title insurance premiums and other similar costs, but excluding
those legal, auditing, consulting and professional fees and other costs incurred
in connection with the normal and routine maintenance and operation of the
Building and/or the Site) provided that legal, auditing, consulting and
professional fees and other costs specifically addressed by other numbered items
in this sentence shall not be deemed “incurred in connection with the normal and
routine maintenance and operation of the Building and/or the Site” for purposes
of this item (4);

 

Page 11



--------------------------------------------------------------------------------

(5) legal fees, space planner’s fees, architect’s fees, leasing and brokerage
commissions, advertising and promotional expenditures and any other marketing
expense incurred in connection with the leasing of space in the Building
(including new leases, lease amendments, lease terminations and lease renewals);

(6) the cost of any items to the extent to which such cost is reimbursed to
Landlord by tenants of the Property (other than pursuant to this Section 2.6),
or other third parties, or is covered by a warranty to the extent of
reimbursement for such coverage;

(7) expenditures for any leasehold improvement which is made in connection with
the preparation of any portion of the Building for occupancy by any tenant or
which is not made generally to or for the benefit of the Building or the Site;

(8) the cost of performing work or furnishing service to or for any tenant other
than Tenant, at Landlord’s expense, to the extent such work or service is in
excess of any work or service Landlord is obligated to provide to Tenant or
generally to other tenants in the Building at Landlord’s expense;

(9) the cost of repairs or replacements incurred by reason of fire or other
casualty, or condemnation (other than costs not in excess of the deductible on
any insurance maintained by Landlord which provides a recovery for such repair
or replacement), to the extent Landlord actually receives proceeds of property
and casualty insurance policies or condemnation awards or would have received
such proceeds had Landlord maintained the insurance required to be maintained by
Landlord under this Lease;

(10) interest, fines or penalties for late payment or violations of Legal
Requirements by Landlord, if any, except to the extent incurring such expense is
caused by a corresponding late payment or violation of a Legal Requirement by
Tenant, in which event Tenant shall be responsible for the full amount of such
expense;

(11) costs of replacements, alterations or improvements necessary to make the
Building or the Site comply with Legal Requirements in effect and applicable to
the Building and/or the Site prior to the date of this Lease, except to the
extent the need for such replacements, alterations or improvements is caused by
Tenant Parties (in which case Tenant shall nonetheless be responsible for such
costs in accordance with Section 5.12 of this Lease), provided, however, that
the provisions of this clause (11) shall not preclude the inclusion of costs of
compliance with Legal Requirements enacted prior to the date of this Lease if
such compliance is required for the first time by reason of any amendment,
modification or governmental reinterpretation of a Legal Requirement which is
imposed after the date of this Lease;

(12) costs and expenses incurred for the administration of the entity which
constitutes Landlord, as the same are distinguished from the costs of operation,
management, maintenance and repair of the Complex, including, without
limitation, entity accounting and legal matters;

(13) salaries and all other compensation (including fringe benefits) of
partners, officers and executives above the grade of regional property manager;

 

Page 12



--------------------------------------------------------------------------------

(14) the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Complex unless such wages and benefits
are prorated on a reasonable basis to reflect time spent on the operation and
management of the Complex vis-à-vis time spent on matters unrelated to the
operation and management of the Complex;

(15) except as may be otherwise expressly provided in this Lease with respect to
specific items, the cost of any services or materials provided by any party
related to Landlord, to the extent such cost exceeds, the reasonable cost for
such services or materials absent such relationship in self-managed buildings
similar to the Building in the vicinity of the Building; and

(16) depreciation for the Building.

“Operating Expenses Allocable to the Premises” shall mean the same proportion of
Landlord’s Operating Expenses for and pertaining to the Building and the Site as
the Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building unless more than 95% of the Total Rentable Floor Area of
the Building is actually occupied by tenants during a portion of calendar year
2016 in which event (the “Occupancy Percent Adjustment”) the foregoing “95%” in
the foregoing computation shall be replaced by such higher actual occupancy
percentage (pro rated for any portion of calendar year 2016) that such occupancy
exceeds 95% if during any other portion of 2016 such occupancy is less than or
equal to 95%).

“Base Operating Expenses” shall mean Landlord’s Operating Expenses for calendar
year 2016 (that is, the period beginning January 1, 2016 and ending December 31,
2016). Base Operating Expenses shall not include (i) market-wide cost increases
due to extraordinary circumstances, included but not limited to Force Majeure
(as defined in Section 6.1), conservation surcharges, security concerns,
boycotts, strikes, embargoes or shortages and (ii) the cost of any Permitted
Capital Expenditures.

“Base Operating Expenses Allocable to the Premises” shall mean the same
proportion of Base Operating Expenses as the Rentable Floor Area of the Premises
bears to 95% of the Total Rentable Floor Area of the Building, subject to, if
applicable, the Occupancy Percent Adjustment.

If with respect to any calendar year falling within the Term commencing with the
portion of the Lease Term commencing January 1, 2017, or fraction of a calendar
year falling within that portion of the Term from and after January 1, 2017, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises (such amount being hereinafter sometimes referred to
as the “Operating Cost Excess”) then, Tenant shall pay to Landlord, as
Additional Rent, the amount of such excess. Such payments shall be made at the
times and in the manner hereinafter provided in this Section 2.6. (The Base
Operating Expenses Allocable to the Premises do not include the tenant
electricity to be paid by Tenant together with Annual Fixed Rent and for which
provision is made in Section 2.5 hereof, separate provision being made in
Section 2.8 of this Lease for Tenant’s share of increases in electricity costs.)

Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or

 

Page 13



--------------------------------------------------------------------------------

fraction thereof at the end of the Term, Landlord shall render Tenant a
statement in reasonable detail and according to usual accounting practices
certified by a representative of Landlord, showing for the preceding calendar
year or fraction thereof, as the case may be, Landlord’s Operating Expenses and
Operating Expenses Allocable to the Premises. Said statement to be rendered to
Tenant shall also show for the preceding year or fraction thereof as the case
may be the amounts of operating expenses already paid by Tenant as Additional
Rent on account of the operating expenses and the amount of the Operating Cost
Excess remaining due from, or overpaid by, Tenant for the year or other period
covered by the statement. Within thirty (30) days after the date of delivery of
such statement (the “Operating Cost Statement”), Tenant shall pay to Landlord
the balance of the amounts, if any, required to be paid pursuant to the above
provisions of this Section 2.6 with respect to the preceding year or fraction
thereof, or Landlord shall credit any amounts overpaid by Tenant against
(i) monthly installments of fixed rent next thereafter coming due or (ii) any
sums then due from Tenant to Landlord under this Lease (or refund such portion
of the overpayment as aforesaid if the Term has ended and Tenant has no further
obligation to Landlord).

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
commencing with calendar year 2017 at the time and in the fashion herein
provided for the payment of fixed rent commencing with the payment of fixed rent
due for and after January, 2017. The amount to be paid to Landlord shall be an
amount reasonably estimated annually by Landlord to be sufficient to cover, in
the aggregate, a sum equal to the Operating Cost Excess for each calendar year
during the Term commencing with 2017.

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term
(including but not limited to, for the avoidance of doubt, calendar year 2016 as
used to determine Base Operating Expenses), if less than ninety-five percent
(95%) of the Total Rentable Floor Area of the Building shall have been occupied
by tenants at any time during the period in question, then, at Landlord’s
election, those components of Landlord’s Operating Expenses that vary based on
occupancy for such period shall be adjusted to equal the amount such components
of Landlord’s Operating Expenses would have been for such period had occupancy
been ninety-five percent (95%) throughout such period. Notwithstanding anything
contained herein to the contrary, Landlord hereby agrees that over the course of
the Lease Term it will not collect more than one hundred percent (100%) of
Landlord’s Operating Expenses allocable to the Premises with respect to such
time period pursuant to the terms of this Lease.

 

2.7 Real Estate Taxes

If with respect to any full Tax Year from and after the Tax Year known as fiscal
tax year 2016 (the 12-month period ending June 30, 2016) or fraction of a Tax
Year falling within the Term but after the Tax Year known as fiscal tax year
2016, Landlord’s Tax Expenses Allocable to the Premises (as hereinafter defined)
for a full Tax Year exceed Base Taxes Allocable to the Premises or for any such
fraction of a Tax Year exceed the corresponding fraction of Base Taxes Allocable
to the Premises (such amount being hereinafter sometimes referred to as the “Tax
Excess”) then, on or before the thirtieth (30th) day following receipt by Tenant
of the certified statement referred to below in this Section 2.7, then Tenant
shall pay to Landlord, as Additional Rent, the amount of the Tax Excess. Not
later than ninety (90) days after Landlord’s Tax

 

Page 14



--------------------------------------------------------------------------------

Expenses Allocable to the Premises are determined for the first such Tax Year or
fraction thereof and for each succeeding Tax Year or fraction thereof during the
Term, Landlord shall render Tenant a statement in reasonable detail certified by
a representative of Landlord showing for the preceding year or fraction thereof,
as the case may be, real estate taxes on the Building and the Site and
abatements and refunds of any taxes and assessments (each a “Tax Statement”).
Expenditures for legal fees and for other expenses incurred in seeking the tax
refund or abatement may be charged against the tax refund or abatement before
the adjustments are made for the Tax Year. Only Landlord shall have the right to
institute tax reduction or other proceedings to reduce real estate taxes or the
valuation of the Building and the Site.

Said Tax Statement to be rendered to Tenant shall also show for the preceding
Tax Year or fraction thereof as the case may be the amounts of real estate taxes
already paid by Tenant as Additional Rent, and the amount of real estate taxes
remaining due from, or overpaid by, Tenant for the year or other period covered
by the statement. Within thirty (30) days after the date of delivery of the
foregoing Tax Statement, Tenant shall pay to Landlord the balance of the
amounts, if any, required to be paid pursuant to the above provisions of this
Section 2.7 with respect to the preceding Tax Year or fraction thereof, or
Landlord shall credit any amounts due from it to Tenant pursuant to the
provisions of this Section 2.7 against (i) monthly installments of fixed rent
next thereafter coming due or (ii) any sums then due from Tenant to Landlord
under this Lease (or refund such portion of the over-payment as aforesaid if the
Term has ended and Tenant has no further obligation to Landlord).

In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year commencing with July 1, 2016 shall be made
monthly at the time and in the fashion herein provided for the payment of fixed
rent for and after July, 2016. The amount so to be paid to Landlord shall be an
amount reasonably estimated by Landlord to be sufficient to provide Landlord, in
the aggregate, a sum equal to Tenant’s share of such increases, at least ten
(10) days before the day on which such payments by Landlord would become
delinquent.

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.

Terms used herein are defined as follows:

 

  (i) “Tax Year” means the twelve-month period beginning July 1 each year during
the Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.

 

  (ii) “Landlord’s Tax Expenses Allocable to the Premises” shall mean the same
proportion of Landlord’s Tax Expenses for and pertaining to the Building and the
Site as the Rentable Floor Area of the Premises bears to 95% of the Total
Rentable Floor Area of the Building, subject to, if applicable, the Occupancy
Percent Adjustment.

 

  (iii) “Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate real estate taxes on the Building and Site with respect to that Tax
Year, reduced by any abatement receipts with respect to that Tax Year.

 

Page 15



--------------------------------------------------------------------------------

  (iv) “Base Taxes” means Landlord’s Tax Expenses (hereinbefore defined) for
fiscal tax year 2016 (that is, the period beginning July 1, 2015 and ending
June 30, 2016).

 

  (v) “Base Taxes Allocable to the Premises” means the same proportion of Base
Taxes as the Rentable Floor Area of the Premises bears to 95% of the Total
Rentable Floor Area of the Building, subject to, if applicable, the Occupancy
Percent Adjustment.

 

  (vi) “Real estate taxes” means all taxes and special assessments of every kind
and nature and user fees and other like fees assessed by any governmental
authority (including, but not limited to, any tax, assessment or charge
resulting from the creation of a special improvement district) on the Building
or Site which the Landlord shall become obligated to pay because of or in
connection with the ownership, leasing or operation of the Site, the Building
and the Property (including, without limitation, if applicable the excise
prescribed by Mass Gen Laws Chapter 121A, Section 10 and amounts in excess
thereof paid to the Town of Lexington pursuant to agreement between Landlord and
the Town) and reasonable expenses of and fees for any formal or informal
proceedings for negotiation or abatement of taxes (collectively, “Abatement
Expenses”), which Abatement Expenses shall be excluded from Base Taxes. The
amount of special taxes or special assessments to be included shall be limited
to the amount of the installment (plus any interest, other than penalty
interest, payable thereon) of such special tax or special assessment required to
be paid during the year in respect of which such taxes are being determined.
There shall be excluded from such taxes all income, estate, succession,
inheritance and transfer taxes; provided, however, that if at any time during
the Term the present system of ad valorem taxation of real property shall be
changed so that in lieu of, or in addition to, the whole or any part of the ad
valorem tax on real property there shall be assessed on Landlord a capital levy
or other tax on the gross rents received with respect to the Site or Building or
Property, federal, state, county, municipal, or other local income, franchise,
excise or similar tax, assessment, levy or charge (distinct from any now in
effect in the jurisdiction in which the Property is located) measured by or
based, in whole or in part, upon any such gross rents, then any and all of such
taxes, assessments, levies or charges, to the extent so measured or based, shall
be deemed to be included within the term “real estate taxes” but only to the
extent that the same would be payable if the Site and Building were the only
property of Landlord.

 

  (vii) If during the Lease Term the Tax Year is changed by applicable law to
less than a full 12-month period, the Base Taxes and Base Taxes Allocable to the
Premises shall each be proportionately reduced.

 

2.8 Tenant Electricity

If with respect to any calendar year falling within the Term or fraction of a
calendar year falling within the Term at the beginning or end thereof, the cost
of furnishing electricity to the Building

 

Page 16



--------------------------------------------------------------------------------

and the Site, including common areas and facilities and space occupied by
tenants, (but expressly excluding utility charges separately chargeable to
tenants for additional or special services) for a full calendar year exceeds the
estimated payments for tenant electricity (payable pursuant to Section 2.5
hereof), or for any such fraction of a calendar year exceeds the corresponding
fraction of such estimated payments, then Tenant shall pay to Landlord, as
Additional Rent, on or before the thirtieth (30th) day following receipt by
Tenant of the statement referred to below in this Section 2.8, its proportionate
share of the amount of such excess (i.e. the same proportion of such excess as
the Rentable Floor Area of the Premises bears to the total rentable floor area
of the Building from time to time under lease to tenants). Payments by Tenant on
account of such excess shall be made monthly at the time and in the fashion
herein provided for the payment of Annual Fixed Rent. If the Landlord shall
reasonably determine that the cost of electricity furnished to the Tenant at the
Premises exceeds the amount being paid under Sections 2.5 and 2.8, then the
Landlord may charge the Tenant for such excess and the Tenant shall promptly pay
the same upon billing therefor. Also, in the event that there is located in the
Premises a data center containing high density computing equipment, as defined
in the U.S. EPA’s Energy Star® rating system (“Energy Star”), Landlord may, at
any time during the Term, require the installation in accordance with Energy
Star of separate metering or check metering equipment (Tenant being responsible
for the costs of any such meter or check meter and the installation and
connectivity thereof). Tenant shall directly pay to the utility all electric
consumption on any meter and shall pay to Landlord, as Additional Rent, all
electric consumption on any check meter within thirty (30) days after being
billed thereof by Landlord, in addition to other electric charges payable by
Tenant under this Lease.

Not later than ninety (90) days after the end of the first calendar year or
fraction thereof ending December 31 and of each succeeding calendar year during
the Term or fraction thereof at the end of the Term, Landlord shall render
Tenant a reasonably detailed accounting certified by a representative of
Landlord showing for the preceding calendar year, or fraction thereof, as the
case may be, the costs of furnishing electricity to the Building. Said statement
to be rendered to Tenant also shall show for the preceding year or fraction
thereof, as the case may be, the amount already paid by Tenant on account of
electricity, and the amount remaining due from, or overpaid by, Tenant for the
year or other period covered by the statement. Within thirty (30) days after the
date of the delivery of such statement, Tenant shall pay to Landlord the balance
of the amounts, if any required to be paid pursuant to the above provisions of
this Section 2.8 with respect to the preceding year, or fraction thereof, or
Landlord shall credit any amounts due from it to Tenant pursuant to the above
provisions of this Section 2.8 against monthly installments of Annual Fixed Rent
or Additional Rent next thereafter coming due unless the Lease Term has expired
and Tenant has no other or further obligations to Landlord, in which case
Landlord shall promptly refund such amount to Tenant.

 

2.9 Tenant Examination Right.

Subject to the provisions of this Section 2.9 and provided that no Event of
Default of Tenant exists, Tenant shall have the right to examine the correctness
of the Landlord’s Operating Cost Statement or any item contained therein:

 

  1.

Any request for examination in respect of any calendar year for which payments
are due under Section 2.6 (an “Operating Year”) may be made by notice from
Tenant to Landlord no more than sixty (60) days after the date (the “Operating
Expense Statement Date”) Landlord provides

 

Page 17



--------------------------------------------------------------------------------

  Landlord’s Operating Cost Statement in respect of such Operating Year and only
if Tenant shall have fully paid such amount. Such notice shall set forth in
reasonable detail the matters questioned. Any examination must be completed and
the results communicated to Landlord no more than one hundred eighty (180) days
after the Operating Expense Statement Date.

 

  2. Tenant hereby acknowledges and agrees that Tenant’s sole right to contest
the Landlord’s Operating Cost Statement shall be as expressly set forth in this
Section. Tenant hereby waives any and all other rights pursuant to Legal
Requirements to inspect Landlord’s books and records and/or to contest the
Landlord Operating Cost Statement. If Tenant shall fail to timely exercise
Tenant’s right to inspect Landlord’s books and records as provided in this
Section, or if Tenant shall fail to timely communicate to Landlord the results
of Tenant’s examination as provided in this Section, with respect to any
Operating Year Landlord’s Operating Cost Statement shall be conclusive and
binding on Tenant.

 

  3. So much of Landlord’s books and records pertaining to the Operating
Expenses for the specific matters questioned by Tenant for the Operating Year
included in Landlord’s Cost Statement shall be made available to Tenant within a
reasonable time after Landlord timely receives the notice from Tenant to make
such examination pursuant to this Section, either electronically or during
normal business hours at the offices where Landlord keeps such books and records
or at another location, as determined by Landlord.

 

  4. Tenant shall have the right to make such examination no more than once in
respect of any Operating Year in which Landlord has given Tenant a statement of
the Operating Expenses.

 

  5. Such examination may be made only by a qualified employee of Tenant or a
qualified independent certified public accounting firm approved by Landlord,
such approval not to be unreasonably withheld, delayed or conditioned. No
examination shall be conducted by an examiner who is to be compensated, in whole
or in part, on a contingent fee basis.

 

  6. As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
acceptable to Landlord, agreeing to keep confidential any information which it
discovers about Landlord or the Building in connection with such examination.

 

  7. No subtenant shall have any right to conduct any such examination and no
assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Premises.

 

  8. All costs and expenses of any such examination shall be paid by Tenant,
except if such examination shows that the amount of the Operating Expenses
payable by Tenant was overstated by more than five percent (5%), Landlord shall
reimburse Tenant for the reasonable out-of-pocket costs and expenses incurred by
Tenant in such examination, up to a maximum of Five Thousand Dollars ($5,000).

 

Page 18



--------------------------------------------------------------------------------

ARTICLE III

Condition of Premises; Alterations

 

3.1 Preparation of Premises

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof. Further,
Landlord agrees that the electrical, plumbing, heating, ventilation, air
conditioning and other mechanical systems serving the Premises shall be in good
working order and condition on the Commencement Date.

To the best of Landlord’s actual knowledge as of the date of this Lease,
(i) there are no Hazardous Materials in the Building or on the Site which are
required to be removed or otherwise abated in accordance with applicable
Hazardous Materials Laws, and (ii) Landlord has not received notice from any
governmental agencies of any existing condition in the Building or on the Site
that is in violation of applicable Legal Requirements, nor is Landlord aware of
any existing condition in the Building or on the Site that is a material
violation of applicable Legal Requirements.

ARTICLE IV

Landlord’s Covenants; Interruptions and Delays

 

4.1 Landlord Covenants

 

  4.1.1 Services Furnished by Landlord

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6 (except as may otherwise be expressly provided in
said Exhibit C).

 

  4.1.2 Additional Services Available to Tenant

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, the cost of any such additional Building
services requested by Tenant and for the cost of any additions, alterations,
improvements or other work performed by Landlord in the Premises at the request
of Tenant within thirty (30) days after being billed therefor.

 

  4.1.3 Roof, Exterior Wall, Floor Slab and Common Facility Repairs

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, (i) to make such
repairs to the roof,

 

Page 19



--------------------------------------------------------------------------------

exterior walls, floor slabs and common areas and facilities as may be necessary
to keep them in serviceable condition and (ii) to maintain the Building
(exclusive of Tenant’s responsibilities under this Lease) in a first class
manner comparable to the maintenance of similar properties in the Boston West
Suburban Market.

 

  4.1.4 Door Sign; Building Directory and Monument Signage

To provide and install, at Landlord’s expense, letters or numerals on the
exterior doors to the Premises to identify Tenant’s official name and Building
address and on Building lobby directory; all such letters and numerals shall be
in the building standard graphics and no others shall be used or permitted on
the Premises.

Further, to the extent a monument sign is installed by Landlord at the
intersection of the Building driveway and Hartwell Avenue which identifies other
tenants of the Building (the “Monument Sign”), and provided that (i) Tenant
leases and occupies a minimum of 11,000 square feet of rentable floor area in
the Building, (ii) no Event of Default exists and there have been no more than
two (2) Event of Default occurrences during the Term, and (iii) Tenant has not
assigned this Lease or sublet the Premises (except for an assignment or
subletting permitted pursuant to Section 5.6.4 below), Landlord, at Landlord’s
expense, shall identify Tenant, using building standard materials and finishes,
on such Monument Sign subject to the requirements of the Zoning By-Law of the
Town of Lexington and any other applicable laws. Tenant acknowledges and agrees
that Tenant’s right to signage on the Monument Sign pursuant to this
Section 4.1.4 is not on an exclusive basis and that Landlord may grant other
tenants the right to signage on the Monument Sign. In the event after Tenant is
identified on the Monument Sign and Tenant subsequently fails to satisfy the
above requirements, Landlord may remove Tenant’s identity from the Monument
Sign.

 

4.2 Interruptions and Delays in Services and Repairs, Etc.

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents entering the Premises for any of the
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including without limitation by reason of Force Majeure (as defined in
Section 6.1 hereof), Landlord shall not be liable to Tenant therefor, nor,
except as expressly otherwise provided in Article VI, shall Tenant be entitled
to any abatement or reduction of rent by reason thereof (except as set forth
below), or right to terminate this Lease, nor shall the same give rise to a
claim in Tenant’s favor that such failure constitutes actual or constructive,
total or partial, eviction from the Premises.

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

 

Page 20



--------------------------------------------------------------------------------

In the event that the electrical, heating, ventilating, air conditioning, or all
elevator service to the Premises shall be shut down for more than five (5) full
and consecutive business days, but only as a result of causes which are covered
by Landlord’s loss of rentals insurance, then, Tenant shall be entitled to an
abatement of Annual Fixed Rent equal to the “Insurance Amount” (hereinafter
defined). The “Insurance Amount” shall be an amount equal to the payment
actually received by Landlord (but only allocable to and on account of the
Premises) for such shut down of electricity service to the Premises from
Landlord’s insurance carrier providing such loss of rents insurance less the
amount of any deductible contained in such loss of rents insurance coverage.
Notwithstanding anything herein contained to the contrary, in no event shall any
of the events referred to in this Section give rise to a claim in Tenant’s favor
that such failure constitutes actual or constructive, total or partial, eviction
from the Premises.

ARTICLE V

Tenant’s Covenants

Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:

 

5.1 Payments

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, further, as Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or provider, Tenant shall grant
Landlord access to Tenant’s account with such utility company or provider so
that Landlord can review the utility bills relating to the Premises.

 

5.2 Repair and Yield Up

Except as otherwise provided in Article VI and Section 4.1.3, to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to Tenant’s negligence or misuse) and doors of
the Premises whole and in good condition with glass of the same type and quality
as that injured or broken, damage by fire or taking under the power of eminent
domain only excepted, and at the expiration or termination of this Lease
peaceably to yield up the Premises all construction, work, improvements, and all
alterations and additions thereto in good order, repair and condition,
reasonable wear and tear only excepted, first removing all goods and effects of
Tenant and, to the extent specified by Landlord by notice to Tenant given at
least thirty (30) days before such expiration or termination (unless otherwise
specified by Landlord as set forth in Section 5.12), the wiring for Tenant’s
computer, telephone and other communication systems and equipment whether
located in the Premises or in any other portion of the Building, including all
risers and all alterations and additions made by Tenant and all partitions (it
being understood that Tenant shall have no obligation under this Section 5.2 or
otherwise under this Lease to

 

Page 21



--------------------------------------------------------------------------------

remove any elements of Landlord’s Work at the end of the Term), and repairing
any damage caused by such removal and restoring the Premises and leaving them
clean and neat. Tenant shall not permit or commit any waste, and Tenant shall be
responsible for the cost of repairs which may be made necessary by reason of
damage to common areas in the Building or to the Site caused by Tenant, Tenant’s
agents, contractors, employees, sublessees, licensees, concessionaires or
invitees.

 

5.3 Use

Continuously from the commencement of the Term, to use and occupy the Premises
for the Permitted Use only, and not to injure or deface the Premises, Building,
the Site or any other part of the Complex nor to permit in the Premises or on
the Site any auction sale, vending machine, or inflammable fluids or chemicals,
or nuisance, or the emission from the Premises of any objectionable noise or
odor, nor to permit in the Premises anything which will in any way result in the
leakage of fluid or the growth of mold, and not to use or devote the Premises or
any part thereof for any purpose other than the Permitted Uses, nor for any use
thereof which is inconsistent with maintaining the Building as a first class
office building in the quality of its maintenance, use and occupancy, or which
is improper, offensive, contrary to law or ordinance or liable to render
necessary any alteration or addition to the Building. Further, (i) Tenant shall
not, nor shall Tenant permit its employees, invitees, agents, independent
contractors, contractors, assignees or subtenants to, keep, maintain, store or
dispose of (into the sewage or waste disposal system or otherwise) or engage in
any activity which might produce or generate any substance which is or may
hereafter be classified as a hazardous material, waste or substance
(collectively “Hazardous Materials”), under federal, state or local laws, rules
and regulations, including, without limitation, 42 U.S.C. Section 6901 et seq.,
42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et seq., 49 U.S.C.
Section 1802 et seq. and Massachusetts General Laws, Chapter 21E and the rules
and regulations promulgated under any of the foregoing, as such laws, rules and
regulations may be amended from time to time (collectively “Hazardous Materials
Laws”), (ii) Tenant shall immediately notify Landlord of any incident in, on or
about the Premises, the Building or the Site that would require the filing of a
notice under any Hazardous Materials Laws, (iii) Tenant shall comply and shall
cause its employees, invitees, agents, independent contractors, contractors,
assignees and subtenants to comply with each of the foregoing and (iv) Landlord
shall have the right to make such inspections (including testing) as Landlord
shall elect from time to time to determine that Tenant is complying with the
foregoing.

 

5.4 Obstructions; Items Visible from Exterior; Rules and Regulations

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the Site used by Tenant in common with others; not
without prior consent of Landlord to permit the painting or placing of any
signs, curtains, blinds, shades, awnings, aerials or flagpoles, or the like,
visible from outside the Premises; and to comply with all reasonable rules and
regulations or the requirements of any customer handbook currently in existence
or hereafter implemented, of which Tenant has been given notice, for the care
and use of the Building and Site and their facilities and approaches; Landlord
shall not be liable to Tenant for the failure of other occupants of the Building
to conform to such rules and regulations. If and to the extent there is any
conflict between the provisions of this Lease and any rules and regulations or
customer handbook for the Building, the provisions of this Lease shall control.

 

Page 22



--------------------------------------------------------------------------------

5.5 Safety Appliances

To keep the Premises equipped with all safety appliances required by any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant’s Permitted Use.

 

5.6 Assignment; Sublease

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. If and so long as Tenant is a corporation
with fewer than five hundred (500) shareholders or a limited liability company
or a partnership, an assignment, within the meaning of this Section 5.6, shall
be deemed to include one or more sales or transfers of stock or membership or
partnership interests, by operation of law or otherwise, or the issuance of new
stock or membership or partnership interests, by which an aggregate of more than
fifty percent (50%) of Tenant’s stock or membership or partnership interests
shall be vested in a party or parties who are not stockholders or members or
partners as of the date hereof (a “Majority Interest Transfer”). For the purpose
of this Section 5.6, ownership of stock or membership or partnership interests
shall be determined in accordance with the principles set forth in Section 544
of the Internal Revenue Code of 1986, as amended from time to time, or the
corresponding provisions of any subsequent law. In addition, the following shall
be deemed an assignment within the meaning of this Section 5.6: (a) the merger
or consolidation of Tenant into or with any other entity, or the sale of all or
substantially all of its assets, and (b) the establishment by the Tenant or a
permitted successor or assign of one or more series of series of (1) members,
managers, limited liability company interests or assets, which may have separate
rights, powers or duties with respect to specified property or obligations of
the Tenant (or such successor or assignee) or profits or losses associated with
specified property or obligations of the Tenant (or such successor or assignee),
pursuant to §18-215 of the Delaware Limited Liability Company Act, as amended,
or similar laws of other states or otherwise but only to the extent that such
specified property or obligations of the Tenant (or such successor assignee)
constitutes at least 20% by value of the then assets of the Tenant (or such
successor assignee), or (2) limited partners, general partners, partnership
interests or assets, which may have separate rights, powers or duties with
respect to specified property or obligations of the Tenant (or such successor or
assignee) or profits or losses associated with specified property or obligations
of the Tenant (or such successor or assignee) pursuant to §17-218 of the
Delaware Revised Uniform Limited Partnership Act, as amended, or similar laws of
other states or otherwise (a “Series Reorganization”). Any assignment, mortgage,
pledge, hypothecation, transfer or subletting not expressly permitted in or
consented to by Landlord under this Section 5.6 shall, at Landlord’s election,
be void; shall be of no force and effect; and shall confer no rights on or in
favor of third parties. In addition, Landlord shall be entitled to seek specific
performance of or other equitable relief with respect to the provisions hereof.
The limitations of this Section 5.6 shall be deemed to apply to any guarantor(s)
of this Lease.

 

  5.6.1

Notwithstanding the provisions of Section 5.6 above, in the event Tenant desires
to assign this Lease or to sublet the Premises in whole or in part (subject to
Section 5.6.6(G)

 

Page 23



--------------------------------------------------------------------------------

  below), Tenant shall give Landlord notice (the “Proposed Transfer Notice”) of
any proposed sublease or assignment, and said notice shall specify the
provisions of the proposed assignment or subletting, including (a) the name and
address of the proposed assignee or subtenant, (b) in the case of a proposed
assignment or subletting pursuant to Section 5.6.3 below, such information as to
the proposed assignee’s or proposed subtenant’s net worth and financial
capability and standing as may reasonably be required for Landlord to make the
determination referred to in said Section 5.6.3 (provided, however, that
Landlord shall hold such information confidential having the right to release
same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) all of the terms and provisions upon which the proposed
assignment or subletting is to be made, (d) in the case of a proposed assignment
or subletting pursuant to Section 5.6.3 below, all other information necessary
to make the determination referred to in said Section 5.6.3 and (e) in the case
of a proposed assignment or subletting pursuant to Section 5.6.4 below, such
information as may be reasonably required by Landlord to determine that such
proposed assignment or subletting complies with the requirements of said
Section 5.6.4.

 

  5.6.2 (A) In the event that Tenant shall propose to assign its interest in the
Lease, Landlord shall have the right at its sole option, to be exercised within
thirty (30) days after receipt of Tenant’s Proposed Transfer Notice (the
“Acceptance Period”), to terminate this Lease as of a date specified in a notice
to Tenant, which date shall not be earlier than sixty (60) days nor later than
one hundred and twenty (120) days after Landlord’s notice to Tenant; provided,
however, that upon the termination date as set forth in Landlord’s notice, all
obligations relating to the period after such termination date (but not those
relating to the period before such termination date) shall cease and promptly
upon being billed therefor by Landlord, Tenant shall make final payment of all
Annual Fixed Rent and Additional Rent due from Tenant through the termination
date. This Section 5.6.2(A) shall not be applicable to an assignment or sublease
pursuant to Section 5.6.4.

(B) In the event that Tenant shall propose to sublet thirty-three percent
(33%) or more of the Rentable Floor Area of the Premises (which shall be deemed
to include, without limitation, any proposed subleasing which together with
prior subleasings would result in an area equal to or greater than thirty-three
percent (33%) of the Rentable Floor Area of the Premises in the aggregate being
the subject of one or more sublease), Landlord shall have the right at its sole
option, to be exercised within the Acceptance Period, to terminate this Lease as
to such portions of the Premises proposed to be sublet which would, if made,
result in an area greater than thirty-three percent (33%) of the Rentable Floor
Area of the Premises being sublet (herein called the “Terminated Portion of the
Premises”) as of a date specified in a notice to Tenant, which date shall not be
earlier than sixty (60) days nor later than one hundred and twenty (120) days
after Landlord’s notice to Tenant; provided, however, that:

 

  (i) upon the termination date as set forth in Landlord’s notice, all
obligations relating to the period after such termination date as to the
Terminated Portion of the Premises (but not those relating to the period before
such termination date) shall cease;

 

Page 24



--------------------------------------------------------------------------------

  (ii) this Lease shall remain in full force and effect as to the remainder of
the Premises, except that from and after the termination date the Rentable Floor
Area of the Premises shall be reduced to the rentable floor area of the
remainder of the Premises and the definition of Rentable Floor Area of the
Premises shall be so amended and after such termination all references in this
Lease to the “Premises” or the “Rentable Floor Area of the Premises” shall be
deemed to be references to the remainder of the Premises and accordingly
Tenant’s payments for Annual Fixed Rent, operating costs, real estate taxes and
electricity shall be reduced on a pro rata basis to reflect the size of the
remainder of the Premises; and

 

  (iii) Landlord shall have the right to make such alterations and improvements
as may be required to separately demise the Terminated Portion of the Premises.

This Section 5.6.2(B) shall not be applicable to an assignment or sublease
pursuant to Section 5.6.4.

(C) In the event that Landlord shall not exercise its termination rights as set
forth in this Section 5.6.2 or shall fail to give any or timely notice pursuant
to this Section 5.6.2, the provisions of Sections 5.6.3, 5.6.5 and 5.6.6 shall
be applicable.

 

  5.6.3 Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.3 and the provisions of Sections 5.6.5 and 5.6.6
below, in the event that Landlord shall not have exercised the termination right
as set forth in Section 5.6.2, or shall have failed to give any or timely notice
under Section 5.6.2, then for a period of ninety (90) days (i) after the receipt
of Landlord’s notice stating that Landlord does not elect the termination right,
or (ii) after the expiration of the Acceptance Period, in the event Landlord
shall not give any or timely notice under Section 5.6.2 as the case may be,
Tenant shall have the right to assign this Lease or sublet the whole (but not
part) of the Premises in accordance with the Proposed Transfer Notice provided
that, in each instance, Tenant first obtains the express prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed.

Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

 

  (a) the proposed assignee or subtenant is an occupant of the Building or
elsewhere on the Site or is in active negotiation with Landlord or an affiliate
of Landlord for premises in the Building or elsewhere on the Site or is not of a
character consistent with the operation of a first class office building (by way
of example Landlord shall not be deemed to be unreasonably withholding its
consent to an assignment or subleasing to any governmental or quasi-governmental
agency), or

 

  (b) the proposed assignee or subtenant is not of good character and
reputation, or

 

Page 25



--------------------------------------------------------------------------------

  (c) the proposed assignee or subtenant does not possess adequate financial
capability to perform the Tenant obligations as and when due or required,
(provided that such proposed assignee or subtenant shall be conclusively deemed
to possess such financial capability it is has assets on a pro forma basis using
generally accepted accounting principles consistently applied and using the most
recent financial statements which is the same or better than the Tenant as of
the date of this Lease, or if the proposed assignment or sublet is for less than
all of the Premises, the prorated portion of such assets which is equal to the
fraction by square foot area that the portion of the Premises to be subject to
the proposed sublet or assignment bears to the Rentable Floor Area of the
Premises), or

 

  (d) the assignee or subtenant proposes to use the Premises (or part thereof)
for a purpose other than the purpose for which the Premises may be used as
stated in Section 1.1 hereof, or

 

  (e) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to increase
Landlord’s Operating Expenses beyond that which Landlord now incurs for use by
Tenant; (ii) be likely to increase the burden on elevators or other Building
systems or equipment over the burden generated by normal and customary office
usage; or (iii) violate or be likely to violate any provisions or restrictions
contained herein relating to the use or occupancy of the Premises, or

 

  (f) there shall be existing an Event of Default (defined in Section 7.1) or
there have been three (3) or more Event of Default occurrences during the Term,
or

 

  (g) any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Premises or if any proposed assignment or sublease shall potentially have any
adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates, or

 

  (h) the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease, or

 

  (i) due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building or
elsewhere in the Property.

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease (the whole but not
part of the Premises) or assign pursuant to Tenant’s notice, as given hereunder;
provided, however, that if such assignment or sublease shall not be executed and
delivered to Landlord within ninety (90) days after the date of Landlord’s
consent, the consent shall be deemed null and void and the provisions of
Section 5.6.1 shall be applicable.

 

Page 26



--------------------------------------------------------------------------------

  5.6.4 Notwithstanding the provisions of Sections 5.6, 5.6.2, 5.6.3 and 5.6.5,
but subject to the provisions of Sections 5.6.1 and 5.6.6, Tenant shall have the
right:

(x) to assign this Lease or to sublet the Premises (in whole or in part) to any
other entity (the “Successor Entity”) (i) which controls or is controlled by
Tenant or Tenant’s parent corporation or which is under common control with
Tenant, provided that such transfer or transaction is for a legitimate business
purpose of Tenant other than a transfer of Tenant’s interest in this Lease, or
(ii) which purchases all or substantially all of the assets of Tenant, or
(iii) which purchases all or substantially all of the stock of (or other
ownership or membership interests in) Tenant or (iv) which merges or combines
with Tenant, or

(y) to effect a Series Reorganization, or

(z) to engage in a Majority Interest Transfer,

provided that in any of the foregoing events described in clauses (y) and
(z) above, the transaction is for a legitimate business purpose of Tenant other
than the limitation or segregation of the liabilities of Tenant, and provided
further that in any of the foregoing events described in in (x), (y) and (z) the
entity to which this Lease is so assigned or which so sublets the Premises or
the series established by the Series Reorganization has a credit worthiness
(e.g. net assets on a pro forma basis using generally accepted accounting
principles consistently applied and using the most recent financial statements)
which is the same or better than the Tenant as of the date of this Lease (the
foregoing transferees referred to, individually or collectively, as a “Permitted
Transferee”). Except in cases of statutory merger or a Series Reorganization, in
which case the surviving entity in the merger or the series to which this Lease
has been designated shall be liable as the Tenant under this Lease, Tenant shall
continue to remain fully liable under this Lease, on a joint and several basis
with the Permitted Transferee. If any parent, affiliate or subsidiary of Tenant
to which this Lease is assigned or the Premises sublet (in whole or in part)
shall cease to be such a parent, affiliate or subsidiary, such cessation shall
be considered an assignment or subletting requiring Landlord’s consent.

 

  5.6.5

In the case of any assignment or subleasing as to which Landlord may consent
(other than an assignment or subletting permitted under Section 5.6.4 above)
such consent shall be upon the express and further condition, covenant and
agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any, shall be paid to Landlord. The “Assignment/Sublease Profits”
shall be the excess, if any, of (a) the “Assignment/Sublease Net Revenues” as
hereinafter defined over (b) the Annual Fixed Rent and Additional Rent and other
charges provided in this Lease (provided, however,

 

Page 27



--------------------------------------------------------------------------------

  that for the purpose of calculating the Assignment/Sublease Profits in the
case of a sublease, appropriate prorations in the applicable Annual Fixed Rent,
Additional Rent and other charges under this Lease shall be made based on the
percentage of the Premises subleased and on the terms of the sublease). The
“Assignment/Sublease Net Revenues” shall be the fixed rent, Additional Rent and
all other charges and sums payable either initially or over the term of the
sublease or assignment plus all other profits and increases to be derived by
Tenant as a result of such subletting or assignment, less the reasonable costs
of Tenant incurred in such subleasing or assignment (the definition of which
shall be limited to brokerage commissions and alteration allowances, in each
case actually paid), as set forth in a statement certified by an appropriate
officer of Tenant and delivered to Landlord within thirty (30) days of the full
execution of the sublease or assignment document, amortized over the term of the
sublease or assignment.

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

 

  5.6.6 (A) It shall be a condition of the validity of any assignment or
subletting consented to under Section 5.6.3 above, or any assignment or
subletting of right under Section 5.6.4 above, that both Tenant and the assignee
or sublessee enter into a separate written instrument directly with Landlord in
a form and containing terms and provisions reasonably required by Landlord,
including, without limitation, the agreement of the assignee or sublessee to be
bound directly to Landlord for all the obligations of the Tenant under this
Lease (including any amendments or extensions thereof), including, without
limitation, the obligation (a) to pay the rent and other amounts provided for
under this Lease (but in the case of a partial subletting, such subtenant shall
agree on a pro rata basis to be so bound), (b) to comply with the provisions of
Sections 5.6 through 5.6.6 hereof and (c) to indemnify the “Landlord Parties”
(as defined in Section 8.13) as provided in Section 8.1 hereof. Such assignment
or subletting shall not relieve the Tenant named herein of any of the
obligations of the Tenant hereunder and Tenant shall remain fully and primarily
liable therefor and the liability of Tenant and such assignee (or subtenant, as
the case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a recognition of the
sublease or the subtenant thereunder, as the case may be, and at Landlord’s
option, upon the termination or expiration of the Lease (whether such
termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.

(B) As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $1,000.00 and/or (ii) reasonable out of pocket legal fees or
other expenses incurred by Landlord in connection with such request.

(C) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may upon prior notice to
Tenant, at any time and from time to time, collect rent and other charges from
the assignee, sublessee or occupant and apply the net amount collected to the
rent and other charges herein

 

Page 28



--------------------------------------------------------------------------------

reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of this covenant, or a waiver of the provisions of Sections 5.6
through 5.6.6 hereof, or the acceptance of the assignee, sublessee or occupant
as a tenant or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained, the Tenant herein named to
remain primarily liable under this Lease.

(D) The consent by Landlord to an assignment or subletting under Section 5.6.3
above, or the consummation of an assignment or subletting of right under
Section 5.6.4 above, shall in no way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting.

(E) On or after the occurrence of an “Event of Default” (defined in
Section 7.1), Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits.

(F) Without limiting Tenant’s obligations under Section 5.12, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

(G) In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions:
(i) the layout of both the subleased premises and the remainder of the Premises
must comply with applicable laws, ordinances, rules and/or regulations and be
approved by Landlord, including, without limitation, all requirements concerning
access and egress; and (ii), in the event the subleased premises are separately
physically demised from the remainder of the Premises, Tenant shall pay all
costs of separately physically demising the subleased premises.

 

5.7 Right of Entry

To permit Landlord and its agents to examine the Premises at reasonable times
and, if Landlord shall so elect, to make any repairs or replacements Landlord
may deem necessary; to remove, at Tenant’s expense, any alterations, addition,
signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the like not
consented to in writing; and to show the Premises to prospective tenants during
the nine (9) months preceding expiration of the Term and to prospective
purchasers and mortgagees at all reasonable times.

In the event Tenant sends a notice alleging the existence of a dangerous or
unsafe condition, any requirements for prior notice or limitations on Landlord’s
access to the Premises contained in this Lease shall be deemed waived by Tenant
so that Landlord may immediately exercise its rights under this Section 5.7 and
Section 9.16 in such manner as Landlord deems necessary in its sole discretion
to remedy such dangerous or unsafe condition.

 

Page 29



--------------------------------------------------------------------------------

5.8 Floor Load; Prevention of Vibration and Noise

Not to place a load upon the Premises exceeding an average rate of 100 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.

 

5.9 Personal Property Taxes

To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.

 

5.10 Compliance with Laws

To comply with all applicable Legal Requirements now or hereafter in force
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises, including without limitation, all
applicable standards and regulations of the Federal Occupational Safety and
Health Administration (“OSHA Requirements”), which obligation shall include
ensuring that all contractors (including sub-contractors) that Tenant utilizes
to perform work in the Premises comply with OSHA Requirements and that all
required training is provided for such work. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Legal Requirements that relate
to the Base Building (as hereinafter defined), but only to the extent such
obligations are triggered by Tenant’s use of the Premises, other than for
general office use, or alterations, additions or improvements in the Premises
performed or requested by Tenant. “Base Building” shall include the structural
portions of the Building, the public restrooms and the Building mechanical,
electrical and plumbing systems and equipment located in the internal core of
the Building on the floor or floors on which the Premises are located. Tenant
shall promptly pay all fines, penalties and damages that may arise out of or be
imposed because of its failure to comply with the provisions of this
Section 5.10.

 

5.11 Payment of Litigation Expenses

To pay as Additional Rent all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant or any guarantor. Landlord hereby similarly agrees to pay all
reasonable costs, counsel and other fees incurred by Tenant in connection with
the successful enforcement by Tenant of any obligations of Landlord under this
Lease or in connection with any bankruptcy case involving Landlord.

 

5.12 Alterations

Tenant shall not make alterations and additions to Tenant’s Premises except in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.
However, Landlord’s determination of matters relating to aesthetic issues
relating to alterations, additions or improvements which are visible

 

Page 30



--------------------------------------------------------------------------------

outside the Premises shall be in Landlord’s sole discretion. Without limiting
such standard Landlord shall not be deemed unreasonable for withholding approval
of any alterations or additions (including, without limitation, any alterations
or additions to be performed by Tenant under Article III) which (a) in
Landlord’s opinion might adversely affect any structural or exterior element of
the Building, any area or element outside of the Premises, or any facility or
base building mechanical system serving any area of the Building outside of the
Premises, or (b) involve or affect the exterior design, size, height, or other
exterior dimensions of the Building or (c) will require unusual expense to
readapt the Premises to normal office use on Lease termination or expiration or
increase the cost of construction or of insurance or taxes on the Building or of
the services called for by Section 4.1 unless Tenant first gives assurance
acceptable to Landlord for payment of such increased cost and that such
readaptation will be made prior to such termination or expiration without
expense to Landlord, (d) enlarge the Rentable Floor Area of the Premises, or
(e) are inconsistent, in Landlord’s judgment, with alterations satisfying
Landlord’s standards for new alterations in the Building. Landlord’s review and
approval of any such plans and specifications and consent to perform work
described therein shall not be deemed an agreement by Landlord that such plans,
specifications and work conform with applicable Legal Requirements and
requirements of insurers of the Building and the other requirements of this
Lease with respect to Tenant’s insurance obligations (herein called “Insurance
Requirements”) nor deemed a waiver of Tenant’s obligations under this Lease with
respect to applicable Legal Requirements and Insurance Requirements nor impose
any liability or obligation upon Landlord with respect to the completeness,
design sufficiency or compliance of such plans, specifications and work with
applicable Legal Requirements and Insurance Requirements nor give right to any
other parties. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord’s agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord’s interest in the Property in
connection with any such work. Within thirty (30) days after receipt of an
invoice from Landlord, Tenant shall pay to Landlord as a fee for Landlord’s
review of any work or plans (excluding any review respecting initial
improvements performed pursuant to Article III hereof, it being understood that
the below fees are hereby waived with respect to such review), as Additional
Rent, an amount equal to the sum of: (i) $150.00 per hour, plus (ii) third party
expenses incurred by Landlord to review Tenant’s plans and Tenant’s work. Except
for any additions or alterations which Tenant requests to remain in the Premises
in Tenant’s notice seeking Landlord’s consent for the installation thereof
(which notice shall specifically refer to this Section 5.12) and for which
Landlord specifically agrees in writing may remain, all alterations and
additions shall be part of the Building unless and until Landlord shall specify
the same for removal pursuant to Section 5.2. All of Tenant’s alterations and
additions and installation of furnishings shall be coordinated with any work
being performed by Landlord and in such manner as to maintain harmonious labor
relations and not to damage the Buildings or Site or interfere with construction
or operation of the Buildings and other improvements to the Site and, except for
installation of furnishings, shall be performed by Landlord’s general contractor
or by contractors or workers first approved by Landlord. Except for work by
Landlord’s general contractor, Tenant, before its work is started, shall secure
all licenses and permits necessary therefor; deliver to Landlord a statement of
the names of all its contractors and subcontractors and the estimated cost of
all labor and material to be furnished by them and security satisfactory to
Landlord protecting Landlord against liens arising out of the furnishing of such
labor and material; and cause each contractor to carry insurance in accordance
with Section 8.14 herein, and to deliver to Landlord certificates of all such
insurance. Tenant shall also prepare and submit to Landlord a set of as-built
plans, in both print and electronic

 

Page 31



--------------------------------------------------------------------------------

forms, showing such work performed by Tenant to the Premises promptly after any
such alterations, improvements or installations are substantially complete and
promptly after any wiring or cabling for Tenant’s computer, telephone and other
communications systems is installed by Tenant or Tenant’s contractor. Without
limiting any of Tenant’s obligations hereunder, Tenant shall be responsible, as
Additional Rent, for the costs of any alterations, additions or improvements in
or to the Building that are required in order to comply with Legal Requirements
as a result of any work performed by Tenant. Landlord shall have the right to
provide such rules and regulations relative to the performance of any
alterations, additions, improvements and installations by Tenant hereunder and
Tenant shall abide by all such reasonable rules and regulations and shall cause
all of its contractors to so abide including, without limitation, payment for
the costs of using Building services. Tenant agrees to pay promptly when due the
entire cost of any work done on the Premises by Tenant, its agents, employees,
or independent contractors, and not to cause or permit any liens for labor or
materials performed or furnished in connection therewith to attach to the
Premises or the Buildings or the Site and immediately to discharge any such
liens which may so attach. Tenant shall pay, as Additional Rent, 100% of any
real estate taxes on the Complex which shall, at any time after commencement of
the Term, result from any alteration, addition or improvement to the Premises
made by Tenant. Tenant acknowledges and agrees that Landlord shall be the owner
of any additions, alterations and improvements in the Premises or the Building
to the extent paid for by Landlord.

 

5.13 Vendors

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord.

 

5.14 OFAC

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of
Foreign Assets Control of the United States Treasury (“OFAC”) (any such person,
group, entity or nation being hereinafter referred to as a “Prohibited Person”);
(ii) Tenant is not (nor is it owned, controlled, directly or indirectly, by any
person, group, entity or nation which is) acting directly or indirectly for or
on behalf of any Prohibited Person; and (iii) Tenant (and any person, group, or
entity which Tenant controls, directly or indirectly) has not conducted nor will
conduct business nor has engaged nor will engage in any transaction or dealing
with any Prohibited Person that either may cause or causes Landlord to be in
violation of any OFAC rule or regulation, including without limitation any
assignment of this Lease or any subletting of all or any portion of the
Premises. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under
Section 7.1 of this Lease (without the benefit of notice or grace) and shall be
covered by the indemnity provisions of Section 8.1 below, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.

 

Page 32



--------------------------------------------------------------------------------

ARTICLE VI

Casualty and Taking

 

6.1 Damage Resulting from Casualty

In case the Building or the Site are damaged by fire or casualty and such fire
or casualty damage cannot, in the ordinary course, reasonably be expected to be
repaired within one hundred fifty (150) days from the time that repair work
would commence, Landlord may, at its election, terminate this Lease by notice
given to Tenant within sixty (60) days after the date of such fire or other
casualty, specifying the effective date of termination. The effective date of
termination specified by Landlord shall not be less than thirty (30) days nor
more than forty-five (45) days after the date of notice of such termination.

In case during the last year of the Lease Term, the Premises are damaged by fire
or casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within one hundred fifty (150) days
(and/or as to special work or work which requires long lead time then if such
work cannot reasonably be expected to be repaired within such additional time as
is reasonable under the circumstances given the nature of the work) from the
time that repair work would commence, Tenant may, at its election, terminate
this Lease by notice given to Landlord within sixty (60) days after the date of
such fire or other casualty, specifying the effective date of termination. The
effective date of termination specified by Tenant shall be not less than thirty
(30) days nor more than forty-five (45) days after the date of notice of such
termination.

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord shall, promptly after such damage and
the determination of the net amount of insurance proceeds available, use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding “Tenant’s Property” (as defined in Section 8.4 hereof),
except as expressly provided in the immediately following paragraph of this
Section 6.1) into proper condition for use and occupation and a just proportion
of the Annual Fixed Rent, Tenant’s share of Operating Expenses and Tenant’s
share of real estate taxes shall be abated according to the nature and extent of
the injury to the Premises, until the Premises shall have been restored by
Landlord substantially into such condition except for punch list items and long
lead items. Notwithstanding anything herein contained to the contrary, Landlord
shall not be obligated to expend for such repair and restoration any amount in
excess of the net insurance proceeds.

Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x)

 

Page 33



--------------------------------------------------------------------------------

which have previously been approved by Landlord in accordance with the terms and
provisions of this Lease or which are existing in the Premises as of the date of
this Lease, and (y) with respect to which Tenant has carried “all risk”
insurance covering the loss or damage in accordance with Section 8.4 below and
pays the proceeds of such insurance (or an amount equivalent thereto) to
Landlord within five (5) business days following Landlord’s written request;
provided, however, that in no event shall Landlord be required to fund any
insufficiency in the insurance proceeds (or equivalent amount) provided by
Tenant with respect to such loss or damage (or to fund any of the costs of
restoration in the absence of any payment by Tenant).

If such restoration is not completed within two hundred seventy (270) days from
the date of the fire or casualty, such period to be subject, however, to
extension where the delay in completion of such work is due to Force Majeure, as
defined herein below, (but in no event beyond fifteen (15) months from the date
of the fire or casualty), Tenant, as its sole and exclusive remedy, shall have
the right to terminate this Lease at any time after the expiration of such
270-day period (as extended), which right shall continue until the restoration
is substantially completed. Such termination shall be effective as of the
thirtieth (30th) day after the date of receipt by Landlord of Tenant’s notice,
with the same force and effect as if such date were the date originally
established as the expiration date hereof unless, within thirty (30) days after
Landlord’s receipt of Tenant’s notice, such restoration is substantially
completed, in which case Tenant’s notice of termination shall be of no force and
effect and this Lease and the Lease Term shall continue in full force and
effect. When used herein, “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, fire or other casualty (including
the time necessary to repair any damage caused thereby) or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.

 

6.2 Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord and such fire or casualty damage cannot, in the ordinary
course, reasonably be expected to be repaired within ninety (90) days from the
time that repair work would commence, Landlord may, at its election, terminate
the Term of this Lease by notice to the Tenant given within sixty (60) days
after such loss. If Landlord shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.

 

6.3 Rights of Termination for Taking

If the entire Building, or such portion of the Premises as to render the balance
(if reconstructed to the maximum extent practicable in the circumstances)
unsuitable for Tenant’s purposes, shall be taken by condemnation or right of
eminent domain, Landlord or Tenant shall have the right to terminate this Lease
by notice to the other of its desire to do so, provided that such notice is
given not later than thirty (30) days after Tenant has been deprived of
possession. If either party shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.

 

Page 34



--------------------------------------------------------------------------------

Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic as a result of the taking, Landlord shall
have the right to terminate this Lease by giving notice to Tenant of Landlord’s
desire to do so not later than thirty (30) days after Tenant has been deprived
of possession of the Premises (or such portion thereof as may be taken). If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees,
after the determination of the net amount of condemnation proceeds available to
Landlord, to use due diligence to put what may remain of the Premises into
proper condition for use and occupation as nearly like the condition of the
Premises prior to such taking as shall be practicable (excluding Tenant’s
Property). Notwithstanding the foregoing, Landlord shall not be obligated to
expend for such repair and restoration any amount in excess of the net
condemnation proceeds made available to it.

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of Operating Expenses and Tenant’s share of real estate taxes shall be abated
for the remainder of the Lease Term.

 

6.4 Award

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Building, the Complex and the Site
and the leasehold hereby created, or any one or more of them, accruing by reason
of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time reasonably request, and if Tenant shall fail to execute and deliver
the same within fifteen (15) days after notice from Landlord, Tenant hereby
covenants and agrees that Landlord shall be irrevocably designated and appointed
as its attorney-in-fact to execute and deliver in Tenant’s name and behalf all
such further assignments thereof which conform with the provisions hereof.

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures installed in the Premises by Tenant at Tenant’s expense and for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.

 

Page 35



--------------------------------------------------------------------------------

ARTICLE VII

Default

 

7.1 Tenant’s Default

 

  (a) If at any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an “Event of Default”) shall occur:

 

  (i) Tenant shall fail to pay the fixed rent, Additional Rent or other charges
for which provision is made herein on or before the date on which the same
become due and payable, and the same continues for five (5) days after notice
from Landlord thereof; or

 

  (ii) Landlord having rightfully given the notice specified in subdivision
(i) above twice in any calendar year, Tenant shall thereafter in the same
calendar year fail to pay the fixed rent, Additional Rent or other charges on or
before the date on which the same become due and payable; or

 

  (iii) Tenant shall assign its interest in this Lease or sublet any portion of
the Premises in violation of the requirements of Section 5.6 through 5.6.6 of
this Lease; or

 

  (iv) Tenant shall fail to perform or observe some term or condition of this
Lease which, because of its character, would immediately jeopardize Landlord’s
interest (such as, but without limitation, failure to maintain general liability
insurance, or the employment of labor and contractors within the Premises which
interfere with Landlord’s work, in violation of Exhibit B-1), and such failure
continues for three (3) business days after notice from Landlord to Tenant
thereof; or

 

  (v) Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,
Tenant shall fail to commence promptly to remedy the same and to prosecute such
remedy to completion with diligence and continuity; or

 

  (vi) Tenant’s leasehold interest in the Premises shall be taken on execution
or by other process of law directed against Tenant; or

 

  (vii)

Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statute, law or regulation
for the relief of debtors, or shall seek or consent to or

 

Page 36



--------------------------------------------------------------------------------

  acquiesce in the appointment of any trustee, receiver or liquidator of Tenant
or of all or any substantial part of its properties, or shall admit in writing
its inability to pay its debts generally as they become due; or

 

  (viii) A petition shall be filed against Tenant in bankruptcy or under any
other law seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under any present or future Federal,
State or other statute, law or regulation and shall remain undismissed or
unstayed for an aggregate of sixty (60) days (whether or not consecutive), or if
any debtor in possession (whether or not Tenant) trustee, receiver or liquidator
of Tenant or of all or any substantial part of its properties or of the Premises
shall be appointed without the consent or acquiescence of Tenant and such
appointment shall remain unvacated or unstayed for an aggregate of sixty
(60) days (whether or not consecutive) then, and in any of said cases
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance).

Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.

 

  (b) If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice, re- enter the Premises, either by force, summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.

 

  (c) In the event that this Lease is terminated under any of the provisions
contained in Section 7.1 (a) or shall be otherwise terminated by breach of any
obligation of Tenant, Tenant covenants and agrees forthwith to pay and be liable
for, on the days originally fixed herein for the payment thereof, amounts equal
to the several installments of rent and other charges reserved as they would,
under the terms of this Lease, become due if this Lease had not been terminated
or if Landlord had not entered or re-entered, as aforesaid, and whether the
Premises be relet or remain vacant, in whole or in part, or relet for a period
less than the remainder of the Term, and for the whole thereof, but in the event
the Premises be relet by Landlord, Tenant shall be entitled to a credit in the
net amount of rent and other charges received by Landlord in reletting, after
deduction of all reasonable expenses incurred in good faith in reletting the
Premises (including, without limitation, remodeling costs, brokerage fees and
the like), and in collecting the rent in connection therewith, in the following
manner:

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s reasonable expenses, until the same are recovered, and until such

 

Page 37



--------------------------------------------------------------------------------

recovery, Tenant shall pay, as of each day when a payment would fall due under
this Lease, the amount which Tenant is obligated to pay under the terms of this
Lease (Tenant’s liability prior to any such reletting and such recovery not in
any way to be diminished as a result of the fact that such reletting might be
for a rent higher than the rent provided for in this Lease); when and if such
expenses have been completely recovered, the amounts received from reletting by
Landlord as have not previously been applied shall be credited against Tenant’s
obligations as of each day when a payment would fall due under this Lease, and
only the net amount thereof shall be payable by Tenant. Further, amounts
received by Landlord from such reletting for any period shall be credited only
against obligations of Tenant allocable to such period, and shall not be
credited against obligations of Tenant hereunder accruing subsequent or prior to
such period; nor shall any credit of any kind be due for any period after the
date when the term of this Lease is scheduled to expire according to its terms.

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

 

  (d) (i) In the alternative, Landlord may elect, by notice given to Tenant at
any time after such termination and whether or not Landlord shall have collected
any damages under subsection (c) above, but as final damages and in lieu of all
other damages beyond the date of such notice to require Tenant to pay such a sum
as at the time of the giving of such notice represents the amount of the excess,
if any, of (a) the discounted present value, at a discount rate of 6%, of the
total rent and charges which would have been payable by Tenant under this Lease
from the date of such notice for what would be the then unexpired Lease Term if
the Lease terms had been fully complied with by Tenant over and above (b) the
discounted present value, at a discount rate of 6%, of the total rent and other
charges that would be received by Landlord if the Premises were released at the
time of such notice for the remainder of the Lease Term at the fair market value
(including provisions regarding periodic increases in rent if such are
applicable) prevailing at the time of such notice as reasonably determined by
Landlord, plus all expenses which Landlord may have incurred with respect to the
collection of such damages.

(ii) For the purposes of this Article, if Landlord elects to require Tenant to
pay damages in accordance with the immediately preceding paragraph, the total
rent shall be computed by assuming that Tenant’s share of excess taxes, Tenant’s
share of excess operating costs and Tenant’s share of excess electrical costs
would be, for the balance of the unexpired Term from the date of such notice,
the amount thereof (if any) for the immediately preceding annual period payable
by Tenant to Landlord.

 

Page 38



--------------------------------------------------------------------------------

  (e) In case of any Event of Default, re-entry, dispossession by summary
proceedings or otherwise, Landlord may (i) re-let the Premises or any part or
parts thereof, either in the name of Landlord or otherwise, for a term or terms
which may at Landlord’s option be equal to or less than or exceed the period
which would otherwise have constituted the balance of the Term of this Lease and
may grant concessions or free rent to the extent that Landlord considers
advisable or necessary to re-let the same and (ii) may make such alterations,
repairs and decorations in the Premises as Landlord in its sole judgment
considers advisable or necessary for the purpose of reletting the Premises; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid. Landlord
shall in no event be liable in any way whatsoever for failure to re-let the
Premises, or, in the event that the Premises are re-let, for failure to collect
the rent under re-letting. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed, or in the event of Landlord obtaining possession
of the Premises, by reason of the violation by Tenant of any of the covenants
and conditions of this Lease.

 

  (f) The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for. Further, nothing contained in
this Lease shall limit or prejudice the right of Landlord to prove and obtain in
proceedings for bankruptcy or insolvency by reason of the termination of this
Lease, an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, the damages are
to be proved, whether or not the amount be greater, equal to, or less than the
amount of the loss or damages referred to above.

 

  (g) In lieu of any other damages or indemnity and in lieu of the recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 7.1, Landlord may elect to collect from tenant, by notice to Tenant,
given to Tenant at the time of termination and Tenant shall thereupon pay, as
liquidated damages, an amount equal to the sum of the Annual Fixed Rent and all
Additional Rent payable for the twelve (12) months ended next prior to the such
termination plus the amount of Annual Fixed Rent and Additional Rent of any kind
accrued and unpaid at the time of such termination plus any and all expenses
which the Landlord may have incurred for and with respect of the collection to
any of such rent.

 

7.2 Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation. The Tenant shall not assert any right to deduct the cost of repairs
or any monetary claim against the Landlord from rent thereafter due and payable,
but shall look solely to the Landlord for satisfaction of such claim.

 

Page 39



--------------------------------------------------------------------------------

ARTICLE VIII

Insurance and Indemnity

 

8.1 Tenant’s Indemnity

(a) Indemnity. To the fullest extent permitted by law, Tenant waives any right
to contribution against the Landlord Parties (as hereinafter defined) and agrees
to indemnify and save harmless the Landlord Parties from and against all claims
of whatever nature by a third party arising from or claimed to have arisen from
(i) any act, omission or negligence of the Tenant Parties (as hereinafter
defined); (ii) any accident, injury or damage whatsoever caused to any person,
or to the property of any person, occurring in or about the Premises from the
earlier of (A) the date on which any Tenant Party first enters the Premises for
any reason or (B) the Commencement Date, and thereafter throughout and until the
end of the Lease Term, and after the end of the Lease Term for so long after the
end of the Lease Term as any of Tenant’s Property (as defined in Section 8.4)
remains on the Premises, or Tenant or anyone acting by, through or under Tenant
may use, be in occupancy of any part of, or have access to the Premises or any
portion thereof; (iii) any accident, injury or damage whatsoever occurring
outside the Premises but within the Building, or on common areas or the Complex,
where such accident, injury or damage results, or is claimed by a third party to
have resulted, from any act, omission or negligence on the part of any of the
Tenant Parties; or (iv) any breach of this Lease by Tenant. Tenant shall pay
such indemnified amounts as they are incurred by the Landlord Parties. This
indemnification shall not be construed to deny or reduce any other rights or
obligations of indemnity that any of the Landlord Parties may have under this
Lease or the common law. Notwithstanding anything contained herein to the
contrary, Tenant shall not be obligated to indemnify a Landlord Party for any
claims to the extent that such Landlord Party’s damages in fact result from such
Landlord Party’s negligence or willful misconduct.

(b) Breach. In the event that Tenant breaches any of its indemnity obligations
hereunder or under any other contractual or common law indemnity, Tenant shall
pay to the Landlord Parties all liabilities, loss, cost, or expense (including
attorney’s fees) incurred as a result of said breach, and the reasonable value
of time expended by the Landlord Parties as a result of said breach.

(c) No limitation. The indemnification obligations under this Section 8.1 shall
not be limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Tenant or any subtenant or other
occupant of the Premises under workers’ compensation acts, disability benefit
acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

(d) Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form acceptable to Landlord.

 

Page 40



--------------------------------------------------------------------------------

(e) Survival. The terms of this Section 8.1 shall survive any termination or
expiration of this Lease.

(f) Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim for which Tenant has an indemnification obligation under Section 8.1(a),
Tenant, upon request from the Landlord Party, shall resist and defend such
action or proceeding on behalf of the Landlord Party by counsel appointed by
Tenant’s insurer (if such claim is covered by insurance without reservation) or
otherwise by counsel reasonably satisfactory to the Landlord Party. The Landlord
Parties shall not be bound by any compromise or settlement of any such claim,
action or proceeding without the prior written consent of such Landlord Parties,
which consent shall not be unreasonably withheld, delayed or conditioned.

(g) Landlord Parties and Tenant Parties. The term “Landlord Party” or “Landlord
Parties” shall mean Landlord, any affiliate of Landlord, Landlord’s managing
agents for the Building, each mortgagee (if any), each ground lessor (if any),
and each of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents or representatives. For the purposes
of this Lease, the term “Tenant Party” or “Tenant Parties” shall mean Tenant,
any affiliate of Tenant, any permitted subtenant or any other permitted occupant
of the Premises, and each of their respective direct or indirect partners,
officers, shareholders, directors, members, trustees, beneficiaries, servants,
employees, principals, contractors, licensees, agents, invitees or
representatives.

 

8.2 Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building and the Complex as Tenant is given the right to use by this Lease
at Tenant’s own risk. To the fullest extent permitted by law, the Landlord
Parties shall not be liable to the Tenant Parties for any damage, injury, loss,
compensation, or claim (including, but not limited to, claims for the
interruption of or loss to a Tenant Party’s business) based on, arising out of
or resulting from any cause whatsoever, including, but not limited to, repairs
to any portion of the Premises or the Building or the Complex, any fire,
robbery, theft, mysterious disappearance, or any other crime or casualty, the
actions of any other tenants of the Building or of any other person or persons,
or any leakage in any part or portion of the Premises or the Building or the
Complex, or from water, rain or snow that may leak into, or flow from any part
of the Premises or the Building or the Complex, or from drains, pipes or
plumbing fixtures in the Building or the Complex. Any goods, property or
personal effects stored or placed in or about the Premises shall be at the sole
risk of the Tenant Party, and neither the Landlord Parties nor their insurers
shall in any manner be held responsible therefor. The Landlord Parties shall not
be responsible or liable to a Tenant Party, or to those claiming by, through or
under a Tenant Party, for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying adjoining premises or any
part of the premises adjacent to or connecting with the Premises or any part of
the Building or otherwise. The provisions of this section shall be applicable to
the fullest extent permitted by law, and until the expiration or earlier
termination of the Lease Term, and during such further

 

Page 41



--------------------------------------------------------------------------------

period as any of Tenant’s Property remains on the Premises, or Tenant or anyone
acting by, through or under Tenant may use, be in occupancy of any part of, or
have access to the Premises or of the Building.

 

8.3 Tenant’s Commercial General Liability Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as any of Tenant’s
Property remains on the Premises, or Tenant or anyone acting by, through or
under Tenant may use, be in occupancy of any part of, or have access to the
Premises or any portion thereof, a policy of commercial general liability
insurance, on an occurrence basis, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another Commercial General Liability
“occurrence” form providing equivalent coverage. Such insurance shall include
contractual liability coverage, including substantially covering the
indemnification obligations undertaken by Tenant in this Lease. The minimum
limits of liability of such insurance shall be $5,000,000 per occurrence, which
may be satisfied through a combination of primary and excess/umbrella insurance.
In addition, in the event Tenant hosts a function in the Premises, in the
Building or on the Property, Tenant agrees to obtain, and cause any persons or
parties providing services for such function to obtain, the appropriate
insurance coverages as determined by Landlord (including liquor liability
coverage, if applicable) and provide Landlord with evidence of the same.

 

8.4 Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of this Lease, and during
such earlier or later time as Tenant may be performing work in or to the
Premises or have property, fixtures, furniture, equipment, machinery, goods,
supplies, wares or merchandise on the Premises, and continuing thereafter so
long as any of Tenant’s Property, remains on the Premises, or Tenant or anyone
acting by, through or under Tenant may use, be in occupancy of or have access
to, any part of the Premises, business interruption insurance and insurance
against loss or damage covered by the so-called “all risk” type insurance
coverage with respect to (i) Tenant’s property, fixtures, furniture, equipment,
machinery, goods, supplies, wares and merchandise, and other property of Tenant
located at the Premises, (ii) all additions, alterations and improvements made
by or on behalf of the Tenant in the Premises (except to the extent paid for by
Landlord in connection with this Lease) or existing in the Premises as of the
date of this Lease, and (iii) any property of third parties, including but not
limited to leased or rented property, in the Premises in Tenant’s care, custody,
use or control, provided that such insurance in the case of (iii) may be
maintained by such third parties, (collectively “Tenant’s Property”). The
business interruption insurance required by this section shall be in minimum
amounts typically carried by prudent tenants engaged in similar operations, but
in no event shall be in an amount less than the Annual Fixed Rent then in effect
during any year during the Term, plus any Additional Rent due and payable for
the immediately preceding year during the Term. The “all risk” insurance
required by this section shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. In addition, during such time as Tenant
is performing work in or to the Premises, Tenant, at Tenant’s expense, shall
also maintain, or shall cause its contractor(s) to maintain, builder’s risk
insurance for the full insurable value of such work. Landlord and such
additional

 

Page 42



--------------------------------------------------------------------------------

persons or entities as Landlord may reasonably request shall be named as loss
payees, as their interests may appear, on the policy or policies required by
this Lease, except for insurance maintained by third parties as provided in
(iii) above. In the event of loss or damage covered by the “all risk” insurance
required by this Lease, the responsibilities for repairing or restoring the loss
or damage shall be determined in accordance with Article VI. To the extent that
Landlord is obligated to pay for the repair or restoration of the loss or damage
covered by the policy, Landlord shall be paid the proceeds of the “all risk”
insurance covering the loss or damage. To the extent Tenant is obligated to pay
for the repair or restoration of the loss or damage, covered by the policy,
Tenant shall be paid the proceeds of the “all risk” insurance covering the loss
or damage. If both Landlord and Tenant are obligated to pay for the repair or
restoration of the loss or damage covered by the policy, the insurance proceeds
shall be paid to each of them in the pro rata proportion of their obligations to
repair or restore the loss or damage. If the loss or damage is not repaired or
restored (for example, if the Lease is terminated pursuant to Article VI), the
insurance proceeds shall be paid to Landlord and Tenant in the pro rata
proportion of their relative contributions to the cost of the leasehold
improvements covered by the policy.

 

8.5 Tenant’s Other Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term any of Tenant’s Property
remains on the Premises or as Tenant or anyone acting by, through or under
Tenant may use, be in occupancy of, or have access to the Premises or any
portion thereof, (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant at the Site) issued on a form at least
as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; (2) worker’s compensation insurance or
participation in a monopolistic state workers’ compensation fund; and
(3) employer’s liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Premises are located (as the same may be amended from
time to time). Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.

 

8.6 Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than “Class
X” in the most current Best’s Key Rating Guide or such similar rating as may be
reasonably selected by Landlord. All such insurance shall: (1) be acceptable in
form and content to Landlord; (2) be primary and noncontributory (including all
primary and excess/umbrella policies); and (3) contain an endorsement providing
the insurer will not cancel or fail to renew the subject policy for any reason
other than for non-payment of premium, without endeavoring to first give
Landlord thirty (30) days’ prior written notice (by certified or registered
mail, return receipt requested, or by fax or email) of such proposed action, and
in the event insurer does not provide such notice, Tenant shall provide notice
of such

 

Page 43



--------------------------------------------------------------------------------

cancellation or failure to renew at least twenty (20) days prior to the
effective date of such cancellation or failure to renew. No such policy shall
contain any self-insured retention greater than $100,000 for property insurance
and $25,000 for commercial general liability insurance. Any deductibles and such
self-insured retentions shall be deemed to be “insurance” for purposes of the
waiver in Section 8.13 below. Landlord reserves the right from time to time to
require Tenant to obtain higher minimum amounts of insurance based on such
limits as are customarily carried with respect to similar properties in the area
in which the Premises are located. The minimum amounts of insurance required by
this Lease shall not be reduced by the payment of claims or for any other
reason. In the event Tenant shall fail to obtain or maintain any insurance
meeting the requirements of this Article, or to deliver such policies or
certificates as required by this Article, Landlord may, at its option, on five
(5) days notice to Tenant, procure such policies for the account of Tenant, and
the cost thereof shall be paid to Landlord within five (5) days after delivery
to Tenant of bills therefor.

 

8.7 Additional Insureds

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and the excess/umbrella
insurance carried by Tenant pursuant to Section 8.5 of this Lease or any other
provision of this Lease, shall name Landlord, Landlord’s managing agent, and
such other persons as Landlord may reasonably request from time to time as
additional insureds with respect to liability arising out of or related to this
Lease or the operations of Tenant (collectively “Additional Insureds”). Such
insurance shall provide primary coverage without contribution from any other
insurance carried by or for the benefit of Landlord, Landlord’s managing agent,
or other Additional Insureds. Such insurance shall also waive any right of
subrogation against each Additional Insured. For the avoidance of doubt, each
primary policy and each excess/umbrella policy through which Tenant satisfies
its obligations under this Section 8.7 must provide coverage to the Additional
Insureds that is primary and non-contributory.

 

8.8 Certificates of Insurance

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates for liability and property insurance, respectively, as of the date
hereof, are attached as Exhibit H, however, other forms of certificates may
satisfy the requirements of this Section 8.8). In jurisdictions requiring
mandatory participation in a monopolistic state workers’ compensation fund, the
insurance certificate requirements for the coverage required for workers’
compensation will be satisfied by a letter from the appropriate state agency
confirming participation in accordance with statutory requirements. Such current
participation letters required by this Section 8.8 shall be provided every six
(6) months for the duration of this Lease. Failure by the Tenant to provide the
certificates or letters required by this Section 8.8 shall not be deemed to be a
waiver of the requirements in this Section 8.8. Upon request by Landlord, a true
and complete copy of any insurance policy required by this Lease shall be
delivered to Landlord within fifteen (15) days following Landlord’s request.

 

Page 44



--------------------------------------------------------------------------------

8.9 Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article, provided that the terms of this
Section 8.9 shall not relieve Tenant of any of its obligations to comply with
the requirements of this Article. Tenant shall require all such subtenants and
occupants to supply certificates of insurance evidencing that the insurance
requirements of this Article have been met and shall forward such certificates
to Landlord on or before the earlier of (i) the date on which the subtenant or
other occupant or any of their respective direct or indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, servants, employees,
principals, contractors, licensees, agents, invitees or representatives first
enters the Premises or (ii) the commencement of the sublease. Tenant shall be
responsible for identifying and remedying any deficiencies in such certificates
or policy provisions.

 

8.10 No Violation of Building Policies

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Complex and/or the
fixtures, equipment and property therein carried by Landlord to the extent
Tenant has received written notice of such requirements, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Complex or the property of Landlord
in amounts reasonably satisfactory to Landlord.

 

8.11 Tenant to Pay Premium Increases

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Complex or on the Property and equipment of Landlord in the Building shall be
higher than they otherwise would be, Tenant shall reimburse Landlord for the
additional insurance premiums thereafter paid by Landlord which shall have been
charged because of the aforesaid reasons, such reimbursement to be made from
time to time on Landlord’s demand.

 

8.12 Landlord’s Insurance

(a) Required insurance. Landlord shall maintain insurance against loss or damage
with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to such deductibles and self insured retentions as
Landlord may determine, in an amount equal to at least the replacement value of
the Building. Landlord shall also maintain such insurance with respect to any
improvements, alterations, and fixtures of Tenant located at the Premises to the
extent paid for by Landlord. The cost of such insurance shall be treated as a
part of Landlord’s Operating Expenses. Such insurance shall be maintained with
an insurance company selected by Landlord. Payment for losses thereunder shall
be made solely to Landlord.

 

Page 45



--------------------------------------------------------------------------------

(b) Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Complex, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by
the holder of any mortgage on the Building or Property. The cost of all such
additional insurance shall also be part of the Landlord’s Operating Expenses.

(c) Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event
Landlord’s Operating Expenses shall include the portion of the reasonable cost
of blanket insurance or self-insurance that is allocated to the Building.

(d) No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

 

8.13 Waiver of Subrogation

To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all Tenant Parties, and in the case of Tenant, against all
Landlord Parties, for any loss or damage incurred by the waiving/releasing party
to the extent such loss or damage is insured under any insurance policy required
by this Lease or which would have been so insured had the party carried the
insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

 

8.14 Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by

 

Page 46



--------------------------------------------------------------------------------

Tenant’s contractors and their subcontractors of all tiers pursuant to this
Section 8.14 shall name the Additional Insureds as additional insureds with
respect to liability arising out of or related to their work or services. Such
insurance shall provide primary coverage without contribution from any other
insurance carried by or for the benefit of Landlord, Landlord’s managing agent,
or other Additional Insureds. Such insurance shall also waive any right of
subrogation against each Additional Insured. Tenant shall obtain and submit to
Landlord, prior to the earlier of (i) the entry onto the Premises by such
contractors or subcontractors or (ii) commencement of the work or services,
certificates of insurance evidencing compliance with the requirements of this
Section 8.14.

ARTICLE IX

Miscellaneous Provisions

 

9.1 Waiver

No waiver by Landlord of any condition of this Lease, nor any failure by Tenant
to deliver any security deposit, letter of credit, pre-paid rent, financial
information, guaranty or other item required upon the execution and delivery of
this Lease, shall be construed as excusing satisfaction of any such condition or
the delivery of any such item by Tenant, and Landlord reserves the right to
declare the failure of Tenant to satisfy any such condition or deliver any such
item an Event of Default under this Lease. Further, no waiver at any time of any
of the provisions hereof by Landlord or Tenant shall be construed as a waiver of
any of the other provisions hereof, and a waiver at any time of any of the
provisions hereof shall not be construed as a waiver at any subsequent time of
the same provisions. The consent or approval of Landlord or Tenant to or of any
action by the other requiring such consent or approval shall not be construed to
waive or render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

 

9.2 Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which such
party may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.

 

Page 47



--------------------------------------------------------------------------------

9.3 Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Tenant, subject
to the terms and provisions of this Lease on payment of the rent and observing,
keeping and performing all of the terms and provisions of this Lease on Tenant’s
part to be observed, kept and performed, shall lawfully, peaceably and quietly
have, hold, occupy and enjoy the Premises during the Term (exclusive of any
period during which Tenant is holding over after the termination or expiration
of this Lease without the consent of Landlord), without hindrance or ejection by
any persons lawfully claiming under Landlord to have title to the Premises
superior to Tenant; the foregoing covenant of quiet enjoyment is in lieu of any
other covenant, express or implied; and it is understood and agreed that this
covenant and any and all other covenants of Landlord contained in this Lease
shall be binding upon Landlord and Landlord’s successors, including ground or
master lessees, only with respect to breaches occurring or claims made during
Landlord’s or Landlord’s successors’ respective ownership of Landlord’s interest
hereunder, as the case may be.

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned, or in which Landlord holds an
interest as ground lessee, for recovery of any judgment from Landlord; it being
specifically agreed that neither Landlord (original or successor), nor any
partner in or of Landlord, nor any beneficiary of any Trust of which any person
holding Landlord’s interest is trustee, nor any member, manager, partner,
director or stockholder, nor Landlord’s managing agent, shall ever be personally
liable for any such judgment, or for the payment of any monetary obligation to
Tenant. The provision contained in the foregoing sentence is not intended to,
and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or Landlord’s successors in interest, or any
action not involving the personal liability of Landlord (original or successor),
any partner in or of Landlord, any successor trustee to the persons named herein
as Landlord, or any beneficiary of any trust of which any person holding
Landlord’s interest is trustee, or of any manager, member, partner, director or
stockholder of Landlord or of Landlord’s managing agent to respond in monetary
damages from Landlord’s assets other than Landlord’s equity interest aforesaid
in the Building, but in no event shall Tenant have the right to terminate or
cancel this Lease or to withhold rent or to set-off any claim or damages against
rent as a result of any default by Landlord or breach by Landlord of its
covenants or any warranties or promises hereunder, except in the case of a
wrongful eviction of Tenant from the demised premises (constructive or actual)
by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. In no event shall Landlord ever be
liable to Tenant for any indirect or consequential damages or loss of profits or
the like. In the event that Landlord shall be determined to have acted
unreasonably in withholding any consent or approval under this Lease, the sole
recourse and remedy of Tenant in respect thereof shall be to specifically
enforce Landlord’s obligation to grant such consent or approval, and in no event
shall the Landlord be responsible for any damages of whatever nature in respect
of its failure to give such consent or approval nor shall the same otherwise
affect the obligations of Tenant under this Lease or act as any termination of
this Lease. Landlord represents that no mortgage encumbers the Building as of
the date of this Lease.

 

Page 48



--------------------------------------------------------------------------------

9.4 Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Section 9.4 or Section 9.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).

 

9.5 Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

  (a) That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

 

  (b) That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor.

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations under this Lease and provided that Tenant agrees to
attorn to such purchaser. For all purposes, such seller-lessee, and its
successors in title, shall be the landlord hereunder unless and until Landlord’s
position shall have been assumed by such purchaser-lessor.

 

9.6 Surrender

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any

 

Page 49



--------------------------------------------------------------------------------

power to accept the keys of the Premises prior to the termination of this Lease.
The delivery of keys to any employee of Landlord or of Landlord’s agents shall
not operate as a termination of the Lease or a surrender of the Premises.

 

9.7 Brokerage

(A) Tenant warrants and represents that Tenant has not dealt with any broker,
finder or other agent in connection with the consummation of this Lease other
than the Recognized Brokers, if any, designated in Section 1.1 hereof; and in
the event any claim is made against the Landlord relative to dealings by Tenant
with brokers, finders or other agents other than the Recognized Brokers, if any,
designated in Section 1.1 hereof, Tenant shall defend the claim against Landlord
with counsel of Tenant’s selection first approved by Landlord (which approval
will not be unreasonably withheld) and save harmless and indemnify Landlord on
account of loss, cost or damage which may arise by reason of such claim.

(B) Landlord warrants and represents that Landlord has not dealt with any
broker, finder or other agent in connection with the consummation of this Lease
other than the Recognized Brokers, if any, designated in Section 1.1 hereof; and
in the event any claim is made against the Tenant relative to dealings by
Landlord with brokers, finders or other agents other than the Recognized
Brokers, if any, designated in Section 1.1 hereof, Landlord shall defend the
claim against Tenant with counsel of Landlord’s selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that it shall be solely responsible for the payment
of brokerage commissions to the Recognized Brokers for the Original Term of this
Lease, if any, designated in Section 1.1 hereof.

 

9.8 Invalidity of Particular Provisions

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

9.9 Provisions Binding, Etc

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to subletting or assignment by Tenant.

 

Page 50



--------------------------------------------------------------------------------

9.10 Recording; Confidentiality

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. In the event Tenant is required by law to provide this Lease or
disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. If failing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information so
disclosed.

 

9.11 Notices

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case may be:

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

 

Page 51



--------------------------------------------------------------------------------

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

 

9.12 When Lease Becomes Binding and Authority

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof. Landlord and Tenant hereby
represent and warrant to the other that all necessary action has been taken to
enter this Lease and that the person signing this Lease on behalf of Landlord
and Tenant has been duly authorized to do so.

 

9.13 Section Headings

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

9.14 Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
the holder of such mortgage hereafter granted agrees by execution and delivery
of a subordination, non-disturbance and attornment agreement (an “SNDA”) among
Landlord, Tenant and such mortgage holder in form reasonably required by such
mortgage holder, to recognize the rights of Tenant under this Lease (including
the right to use and occupy the Premises) upon the payment of rent and other
charges payable by Tenant under this Lease and the performance by Tenant of
Tenant’s obligations hereunder in which event Tenant shall agree to attorn to
such holder and its successors as landlord. In confirmation of such
subordination and recognition, Tenant shall execute and deliver promptly such
SNDA setting forth such subordination, non-disturbance and recognition as such
mortgagee may reasonably request subject to receipt of such instruments of
recognition from such mortgagee as Tenant may reasonably request. To the extent
an SNDA is requested by Tenant, Tenant agrees to pay any legal or other fees
charged by the mortgagee in connection with providing the same. In the event
that any mortgagee or its respective successor in title shall succeed to the
interest of Landlord, then, this Lease shall nevertheless continue in full force
and effect and Tenant shall

 

Page 52



--------------------------------------------------------------------------------

and does hereby agree to attorn to such mortgagee or successor and to recognize
such mortgagee or successor as its landlord. If any holder of a mortgage which
includes the Premises, executed and recorded prior to the date of this Lease,
shall so elect, this Lease and the rights of Tenant hereunder, shall be superior
in right to the rights of such holder, with the same force and effect as if this
Lease had been executed, delivered and recorded, or a statutory notice hereof
recorded, prior to the execution, delivery and recording of any such mortgage.
The election of any such holder shall become effective upon either notice from
such holder to Tenant in the same fashion as notices from Landlord to Tenant are
to be given hereunder or by the recording in the appropriate registry or
recorder’s office of an instrument in which such holder subordinates its rights
under such mortgage to this Lease.

If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that such
modifications do not increase the monetary or other obligations of Tenant
hereunder, or materially adversely affect the leasehold interest hereby created.

 

9.15 Status Reports and Financial Statements

Recognizing that Landlord or Tenant may find it necessary to establish to third
parties, such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder, Tenant
or Landlord (“Certifying Party”), on the request of the other of Landlord or
Tenant (“Requesting Party”), made from time to time, will promptly furnish to
Requesting Party, or any existing or potential holder of any mortgage
encumbering the Premises, the Building, the Site and/or the Complex or any
potential purchaser of the Premises, the Building, the Site and/or the Complex
or, if Tenant is the Requesting Party, a potential or existing investor or
lender, or prospective acquirer of Tenant’s assets or capital stock (each an
“Interested Party”), a statement of the status of any matter pertaining to this
Lease, including, without limitation, acknowledgments that (or the extent to
which) each party is in compliance with its obligations under the terms of this
Lease. In addition, Tenant shall deliver to Landlord, or any Interested Party
designated by Landlord, financial statements of Tenant and any guarantor of
Tenant’s obligations under this Lease, as reasonably requested by Landlord,
including, but not limited to financial statements for the past three (3) years.
Any such status statement or financial statement delivered by Certifying Party
pursuant to this Section 9.15 (or any financial statement otherwise delivered by
Certifying Party in connection with this Lease or any future amendment hereto)
may be relied upon by any Interested Party.

 

9.16 Self-Help

If Tenant shall at any time default in the performance of any obligation under
this Lease (although notice and cure shall not be required either in an
emergency or where Tenant has reasonably alleged in written notice to Landlord
that an unsafe or dangerous condition exists), Landlord shall have the right,
but shall not be obligated, to enter upon the Premises and to perform such
obligation notwithstanding the fact that no specific provision for such
substituted performance by Landlord is made in this Lease with respect to such
default. In performing such obligation, Landlord may make any payment of money
or perform any other act. All sums so paid by Landlord (together with interest
at the rate of one and one-half percentage points over the then prevailing prime
rate in Boston as set by Bank of America, N.A., or its successor (but in no

 

Page 53



--------------------------------------------------------------------------------

event greater than the maximum rate permitted by applicable law) and all
reasonable costs and expenses in connection with the performance of any such act
by Landlord, shall be deemed to be Additional Rent under this Lease and shall be
payable to Landlord immediately on demand. Landlord may exercise the foregoing
rights without waiving any other of its rights or releasing Tenant from any of
its obligations under this Lease.

 

9.17 Holding Over

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to the sum of (i) one hundred and
fifty percent (150%) for the first sixty (60) days in which the Tenant holds
over, and thereafter increasing to an amount equal to two hundred percent
(200%), of the greater of (x) the Annual Fixed Rent and Additional Rent
calculated (on a daily basis) at the highest rate payable under the terms of
this Lease, or (y) the fair market rental value of the Premises, in each case
for the period measured from the day on which Tenant’s hold-over commences and
terminating on the day on which Tenant vacates the Premises. In addition, Tenant
shall save Landlord, its agents and employees harmless and will exonerate,
defend and indemnify Landlord, its agents and employees from and against any and
all damages which Landlord may suffer on account of Tenant’s hold-over in the
Premises after the expiration or prior termination of the term of this Lease.
Nothing in the foregoing nor any other term or provision of this Lease shall be
deemed to permit Tenant to retain possession of the Premises or hold over in the
Premises after the expiration or earlier termination of the Lease Term. All
property which remains in the Building or the Premises after the expiration or
termination of this Lease shall be conclusively deemed to be abandoned and may
either be retained by Landlord as its property or sold or otherwise disposed of
in such manner as Landlord may see fit. If any part thereof shall be sold, then
Landlord may receive the proceeds of such sale and apply the same, at its option
against the expenses of the sale, the cost of moving and storage, any arrears of
rent or other charges payable hereunder by Tenant to Landlord and any damages to
which Landlord may be entitled under this Lease and at law and in equity.

 

9.18 Security Deposit

(A) Concurrently with the execution of this Lease, Tenant shall pay to Landlord
a security deposit in the amount of One Hundred Thirty Nine Thousand Dollars
($139,000) and Landlord shall hold the same, throughout the Term of this Lease
(including the Extended Term, if applicable), unless sooner returned to Tenant
as provided in this Section 9.18, as security for the performance by Tenant of
all obligations on the part of Tenant to be performed under this Lease. Such
deposit may be in the form of an irrevocable, unconditional, negotiable letter
of credit (the “Letter of Credit”). If Tenant initially delivers a cash Security
Deposit, it may later replace the same with a Letter of Credit. The Letter of
Credit shall (i) be issued by and drawn on a bank reasonably approved by
Landlord and at a minimum having a long term issuer credit rating from Standard
and Poor’s Professional Rating Service of A or a comparable rating from Moody’s
Professional Rating Service, (ii) be substantially in the form attached hereto
as Exhibit H, (iii) permit one or more draws thereunder to be made accompanied
only by certification by Landlord or Landlord’s managing agent that pursuant to
the terms of this Lease, Landlord is entitled to draw upon such Letter of
Credit, (iv) permit transfers at any time without charge, (v) permit presentment
in Boston, Massachusetts and (vi) provide that any notices to Landlord be sent
to the

 

Page 54



--------------------------------------------------------------------------------

notice address provided for Landlord in this Lease. If the credit rating for the
issuer of such Letter of Credit falls below the standard set forth in (i) above
or if the financial condition of such issuer changes in any other material
adverse way or if any trustee, receiver or liquidator shall be appointed for the
issuer, Landlord shall have the right to require that Tenant provide a
substitute letter of credit that complies in all respects with the requirements
of this Section, and Tenant’s failure to provide the same within thirty
(30) days following Landlord’s written demand therefor shall entitle Landlord to
immediately draw upon the Letter of Credit. Any such Letter of Credit shall be
for a term of two (2) years (or for one (1) year if the issuer thereof regularly
and customarily only issues letters of credit for a maximum term of one
(1) year) and shall in either case provide for automatic renewals through the
date which is ninety (90) days subsequent to the scheduled expiration of this
Lease (as the same may be extended). Any failure or refusal of the issuer to
honor the Letter of Credit shall be at Tenant’s sole risk and shall not relieve
Tenant of its obligation hereunder with regard to the security deposit. Upon the
occurrence of any default of Tenant, Landlord shall have the right from time to
time without prejudice to any other remedy Landlord may have on account thereof,
to draw on all or any portion of such deposit held as a Letter of Credit and to
apply the proceeds of such Letter of Credit or any cash held as such deposit, or
any part thereof, to Landlord’s damages arising from such default on the part of
Tenant under the terms of this Lease. If Landlord so applies all or any portion
of such deposit, Tenant shall within seven (7) days after notice from Landlord
deposit cash with Landlord in an amount sufficient to restore such deposit to
the full amount stated in this Section 9.18. While Landlord holds any cash
deposit Landlord shall have no obligation to pay interest on the same and shall
have the right to commingle the same with Landlord’s other funds. Neither the
holder of a mortgage nor the Landlord in a ground lease on property which
includes the Premises shall ever be responsible to Tenant for the return or
application of any such deposit, whether or not it succeeds to the position of
Landlord hereunder, unless such deposit shall have been actually received by
such holder or ground Landlord.

(B) Landlord shall return a Sixty-Nine Thousand Five Hundred Dollar ($69,500)
portion of such deposit to Tenant so that the remainder of such deposit shall be
Sixty-Nine Thousand Five Hundred Dollars ($69,500) (or if such deposit is in the
form of a Letter of Credit, Landlord shall exchange the Letter of Credit for a
Letter of Credit delivered by Tenant which reduces the amount secured by the
Letter of Credit by the amount stated hereinabove and otherwise in strict
conformity with the requirements herein) after the first day of the three-year
anniversary of the Commencement Date (the “Reduction Date”) if (i) Tenant is not
then in default under the terms of this Lease without the benefit of notice or
grace, (ii) Landlord has not applied such deposit, or any portion thereof, to
Landlord’s damages arising from any default on the part of Tenant, whether or
not Tenant has restored the amount so applied by Landlord and (iii) there have
been no more than two (2) Events of Default occurrences during the Term, and
(iv) Tenant has on hand cash or cash equivalents of not less than $50,000,000 as
of the date of the certification notice under subsection 9.18(C) below.

(C) If Tenant believes that it has satisfied all the conditions precedent to the
reduction in the amount of the Security Deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied and shall provide evidence reasonably
satisfactory to Landlord as to satisfaction of condition (iv) under subsection
9.18(B) above. If Landlord reasonably determines that all of the aforesaid
conditions are met, the Security Deposit shall be so reduced in accordance with
this Section. No Letter of Credit shall automatically reduce, but the reduction
in the amount thereof shall require Landlord’s prior

 

Page 55



--------------------------------------------------------------------------------

written notice to the issuer of the Letter of Credit of the reduced amount.
Promptly after Landlord’s receipt of Tenant’s request for the reduction as
described above, Landlord shall determine whether such a reduction is permitted
in accordance with this Section, and if it is, Landlord shall notify the issuer
of the Letter of Credit of the amount to which the Letter of Credit shall be
reduced.

(D) Tenant not then being in default and having performed all of its obligations
under this Lease, including the payment of all Annual Fixed Rent, Landlord shall
return the deposit, or so much thereof as shall not have theretofore been
applied in accordance with the terms of this Section 9.18, to Tenant on the
expiration or earlier termination of the term of this Lease (as the same may
have been extended) and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease at such time

 

9.19 Late Payment

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A., (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand. Landlord agrees to
waive the late charges due hereunder for the first late payment by Tenant under
this Lease per calendar year, provided that Landlord receives such payment from
Tenant within five (5) business days of the Due Date (provided further that if
such payment is not received within the aforesaid five (5) business day period,
interest on the Outstanding Amount will accrue as of the original Due Date). Any
other late payments during that same calendar year shall be subject to the
imposition of the late charge immediately following the Due Date as set forth
above.

 

9.20 Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent hereunder, whether or not the provisions requiring
payment of such amounts specifically so state, and shall be payable, unless
otherwise provided in this Lease, within ten (10) days after written demand by
Landlord, and in the case of the non-payment of any such amount, Landlord shall
have, in addition to all of its other rights and remedies, all the rights and
remedies available to Landlord hereunder or by law in the case of non-payment of
Annual Fixed Rent. Unless expressly otherwise provided in this Lease, the
performance and observance by Tenant of all the terms, covenants and conditions
of this Lease to be performed and observed by Tenant shall be at Tenant’s sole
cost and expense. If Tenant has not objected to any statement of Additional Rent
which is rendered by Landlord to Tenant within ninety (90) days after Landlord
has rendered the same to Tenant, then the same shall be deemed to be a final
account between Landlord and Tenant not subject to any further dispute. In the
event that Tenant shall seek Landlord’s consent or approval under this Lease,
then Tenant shall reimburse Landlord, upon

 

Page 56



--------------------------------------------------------------------------------

demand, as Additional Rent, for all reasonable costs and expenses, including
legal and architectural costs and expenses, incurred by Landlord in processing
such request, whether or not such consent or approval shall be given.
Notwithstanding anything in this Lease to the contrary, if Landlord or any
affiliate of Landlord has elected to qualify as a real estate investment trust
(“REIT”), any service required or permitted to be performed by Landlord pursuant
to this Lease, the charge or cost of which may be treated as impermissible
tenant service income under the laws governing a REIT, may be performed by a
taxable REIT subsidiary that is affiliated with either Landlord or Landlord’s
property manager, an independent contractor of Landlord or Landlord’s property
manager (the “Service Provider”). If Tenant is subject to a charge under this
Lease for any such service, then, at Landlord’s direction, Tenant will pay such
charge either to Landlord for further payment to the Service Provider or
directly to the Service Provider, and, in either case, (i) Landlord will credit
such payment against Additional Rent due from Tenant under this Lease for such
service, and (ii) such payment to the Service Provider will not relieve Landlord
from any obligation under the Lease concerning the provisions of such service.

 

9.21 Waiver of Trial by Jury

To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the Premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.

 

9.22 Electronic Signatures

The parties acknowledge and agree that this Lease may be executed by electronic
signature, which shall be considered as an original signature for all purposes
and shall have the same force and effect as an original signature. Without
limitation, “electronic signature” shall include faxed versions of an original
signature or electronically scanned and transmitted versions (e.g., via pdf) of
an original signature.

 

9.23 Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

[signatures on next page]

 

Page 57



--------------------------------------------------------------------------------

EXECUTED in two or more counterparts each of which shall be deemed to be an
original.

 

WITNESS:

 

                Stacey Baker                 

LANDLORD:

 

91 HARTWELL AVENUE TRUST

 

                /s/ David C. Provost                , For the Trustees of 91
Hartwell Avenue Trust, Pursuant to Written Delegation, but not individually

 

WITNESS: TENANT:

                Cecile Cremers                 

INOTEK PHARMACEUTICAL

CORPORATION, a Delaware corporation

By:

/s/ Dale Ritter

Name:

Dale Ritter

Title:

VP Finance

Hereunto duly authorized

 

Page 58



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF SITE

That certain parcel of land situate in Lexington in the County of Middlesex and
Commonwealth of Massachusetts, described as follows:

 

SOUTHEASTERLY by Hartwell Avenue, two hundred thirty-seven and 47/100 feet;
SOUTHEASTERLY by a curving line forming the junction of said Hartwell Avenue and
Hartwell Place, as shown on plan hereinafter mentioned, thirty-nine and 27/100
feet; SOUTHWESTERLY five hundred thirty-two and 23/100 feet, and SOUTHWESTERLY,
SOUTHERLY and SOUTHEASTERLY one hundred ninety and 25/100 feet, by said Hartwell
Place; SOUTHERLY by lot 9 on said plan, three hundred seventy-four and 57/100
feet; SOUTHWESTERLY three hundred sixty-seven and 65/100 feet; NORTHWESTERLY
thirty-one and 12/100 feet, and NORTHWESTERLY again, eight hundred ninety and
63/100 feet, by land now or formerly of The United States of America;
NORTHEASTERLY by said United States of America land and by land now or formerly
of John W. O’Connor et al, nine hundred thirty-three and 87/100 feet.

Said parcel is shown as lot 10 on said plan, (Plan No.31330D).

All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 835, Page 146, with
Certificate 141096.

The above described land is subject to and has the benefit of the ditches as
approximately shown on said plan at date of original decree, (May 17, 1963).

 

Page 1

Exhibit A



--------------------------------------------------------------------------------

So much of the above described land as is included within the area marked
“Tennessee Gas Transmission Company Easement 30’ wide” is subject to the
easements set forth in a taking by the Northeastern Gas Transmission Company,
dated July 13, 1951 and duly recorded in Book 7772, Page 162.

The above described land is subject to an Avigation Easement set forth in a
Declaration of Taking by the United States of America dated February 12, 1954
recorded with the Middlesex South District Registry of Deeds in Book 8219, Page
421 and more particularly shown as “Avigation Easement A-130E-1” on Plan
No. 31330-D (referred to above).

The above described land is subject to an Order by the Town of Lexington for
construction of water main in Hartwell Avenue, Document No. 461902 as affected
by Certificate for Dissolving Betterments filed as Document No. 499500.

The above described land is subject to a Grant of Easement from Wilbur C.
Nylander et al Trs. to the Town of Lexington to construct and maintain sewer in
Hartwell Place, Document No. 508567.

The above described land is subject to a grant of Easement over 20 feet wide
drain easement (i) for the benefit of lot 9 in common with others entitled
thereto, set forth in Document 511666 and (ii) set forth in Document No. 479843
for the benefit of lot 7 shown on plan recorded with said Document No. 479843.

The above described land is subject to a Taking of easement by the Town of
Lexington in Hartwell Place, Document No. 544200.

The above described land is subject to and has the benefit of a Grant of
Easement and Reservation from Wilbur C. Nylander et al Trs. to the Town of
Lexington for conservation purposes, Document No. 616453.

The above described land is subject to and has the benefit of the following:

 

  A. Order of Conditions issued by the Town of Lexington Conservation Commission
filed as Document No. 616456 as extended by Extension Permits issued by said
Conservation Commission filed as Document Nos. 627154, 635069, 655552 and
669180.

 

  B. Decision of the Town of Lexington Board of Appeals filed as Document
No. 616457.

 

  C. Decision of the Town of Lexington Board of Appeals filed as Document
No. 616458.

 

  D. Decision of the Town of Lexington Board of Appeals filed as Document
No. 616459.

 

  E. Decision of the Town of Lexington Board of Appeals filed as Document
No. 634489.

 

Page 2

Exhibit A



--------------------------------------------------------------------------------

  F. Decision of the Town of Lexington Board of Appeals filed as Document
No. 646344.

 

  G. Decision of the Town of Lexington Board of Appeals filed as Document
No. 646345.

 

  H. Decision of the Town of Lexington Board of Appeals filed as Document
No. 646346.

The above described land is subject to an Easement granted to Boston Edison
Company filed as Document No. 672152.

The above described land is subject to such other easements, agreements and
matters of record, if any, insofar as in force and applicable.

 

Page 3

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B-1

WORK AGREEMENT

 

1.1 Substantial Completion

 

  (A) Plans and Construction Process.

 

  (1) Landlord’s Work. Landlord shall perform the work shown on the plans (the
“Plans”) listed on Exhibit B-2 attached to the Lease (“Landlord’s Work”);
provided, however, that Landlord shall have no responsibility for the
installation or connection of Tenant’s computer, telephone, other communication
equipment, systems or wiring. Any items of work requested by Tenant and not
shown on the Plans shall be deemed to be Change Proposal(s) (as defined below)
and shall be subject to the terms and provisions of subsection (2) below.

 

  (2) Change Orders. Tenant shall have the right, in accordance herewith, to
submit for Landlord’s approval change proposals with respect to items of work
not shown on the Plans (each, a “Change Proposal”). Landlord agrees to respond
to any such Change Proposal within such time as is reasonably necessary (taking
into consideration the information contained in such Change Proposal) after the
submission thereof by Tenant but in any event within five (5) business days of
Landlord’s receipt of same, advising Tenant of any anticipated increase in costs
which costs shall include a construction management fee equal to 4% of the
Change Proposal (“Change Order Costs”) associated with such Change Proposal, as
well as an estimate of any delay which would likely result in the completion of
the Landlord’s Work if a Change Proposal is made pursuant thereto (“Landlord’s
Change Order Response”). Tenant shall have the right to then approve or withdraw
such Change Proposal within five (5) days after receipt of Landlord’s Change
Order Response. If Tenant fails to respond to Landlord’s Change Order Response
within such five (5) day period, such Change Proposal shall be deemed withdrawn.
If Tenant approves Landlord’s Change Order Response, then such Change Proposal
shall be deemed a “Change Order” hereunder and if the Change Order is made, then
the Change Order Costs associated with the Change Order shall be deemed
additions to the Tenant Plan Excess Costs and shall be paid in the same manner
as Tenant Plan Excess Costs are paid as set forth in Section 1.5 of this Work
Agreement.

 

  (3) Tenant Response to Requests for Information and Approvals. Except to the
extent that another time period is expressly herein set forth, Tenant shall
respond to any request from Landlord, Landlord’s architect, Landlord’s
contractor and/or Landlord’s Construction Representative for approvals or
information in connection with Landlord’s Work, within two (2) business days of
Tenant’s receipt of such request. In addition, Tenant shall, within two
(2) business days after receipt thereof from Landlord, execute and deliver to
Landlord any affidavits and documentation required in order to obtain all
permits and approvals necessary for Landlord to commence and complete Landlord’s
Work on a timely basis (“Permit Documentation”).

 

Page 1

Exhibit B-1



--------------------------------------------------------------------------------

  (4) Time of the Essence. Time is of the essence in connection with Tenant’s
and Landlord’s obligations under this Section 1.1.

 

  (B) Substantial Completion; Tenant Delay.

 

  (1) Landlord’s Obligations. Subject to delays due to Tenant Delays (as
hereinafter defined) and delays due to Force Majeure, as defined in Section 6.1
of the Lease, Landlord shall use reasonable speed and diligence to have the
Landlord’s Work substantially completed on or before the Estimated Commencement
Date, but Tenant shall have no claim against Landlord for failure so to complete
construction of Landlord’s Work in the Premises, except for the right to
terminate the Lease, without further liability to either party, in accordance
with the provisions hereinafter specified in Section 1.2 of this Work Agreement.

 

  (2) Definition of Substantial Completion. The Premises shall be treated as
having been substantially completed (and ready for occupancy for the purposes of
Section 2.4 of the Lease) on the later of:

 

  (a) The date on which Landlord’s Work, together with common facilities for
access and services to the Premises, has been completed (or would have been
completed except for Tenant Delay) except for items of work and adjustment of
equipment and fixtures which can be completed after occupancy has been taken
without causing substantial interference with Tenant’s use of the Premises (i.e.
so-called “punch list” items), or

 

  (b) The date when permission has been obtained from the applicable
governmental authority, to the extent required by law, for occupancy by Tenant
of the Premises for the Permitted Use, unless the failure to obtain such
permission is due to a Tenant Delay.

In the event of any dispute as to the date on which Landlord’s Work has been
completed, the reasonable determination of Landlord’s architect as to such date
shall be deemed conclusive and binding on both Landlord and Tenant.

 

  (3) Incomplete Work. Landlord shall complete as soon as conditions practically
permit any incomplete items of Landlord’s Work (but in any event within 60
days), and Tenant shall cooperate with Landlord in providing access as may be
required to complete such work in a normal manner and within such 60 day period.

 

  (4)

Early Access by Tenant. For a period of thirty (30) days prior to the
Commencement Date Landlord shall permit Tenant access for installing Tenant’s
trade fixtures, furniture, equipment and tel/data lines in portions of the
Premises prior to substantial completion when it can be done without material
interference

 

Page 2

Exhibit B-1



--------------------------------------------------------------------------------

  with remaining work or with the maintenance of harmonious labor relations. Any
such access by Tenant shall be upon all of the terms and conditions of the Lease
(other than the payment of Annual Fixed Rent) and shall be at Tenant’s sole
risk, and Landlord shall not be responsible for any injury to persons or damage
to property resulting from such early access by Tenant.

 

  (5) Prohibition on Access by Tenant Prior to Actual Substantial Completion.
If, prior to the date that the Premises are in fact actually substantially
complete, the Premises are deemed to be substantially complete as a result of a
“Tenant Delay” (as defined below) (i.e. and the Commencement Date has therefor
occurred), Tenant shall not (except with Landlord’s consent) be entitled to take
possession of the Premises for the Permitted Use until the Premises are in fact
actually substantially complete.

 

  (C) Tenant Delay.

 

  (1) A “Tenant Delay” shall be defined as the following:

 

  (a) Tenant’s failure timely to respond to any request from Landlord,
Landlord’s architect, Landlord’s contractor and/or Landlord’s Construction
Representative or to timely provide all required Permit Documentation to
Landlord within the applicable time periods set forth in this Work Agreement;

 

  (b) Tenant’s failure to pay the Tenant Plan Excess Costs in accordance with
Section 1.5 herein below;

 

  (c) Any delay due to items of work for which there is long lead time in
obtaining the materials therefor or which are specially or specifically
manufactured, produced or milled for the work in or to the Premises and require
additional time for receipt or installation, but only to the extent Landlord has
notified Tenant that this clause (c) applies at or prior to Tenant confirming it
nonetheless wishes to proceed with such materials;

 

  (d) Any delay due to changes, alterations or additions required or made by
Tenant with respect to items not shown on the Plans including, without
limitation, Change Orders; or

 

  (e) Any other delays caused by Tenant, Tenant’s contractors, architects,
engineers, or anyone else engaged by Tenant in connection with the preparation
of the Premises for Tenant’s occupancy, including, without limitation, utility
companies and other entities furnishing communications, data processing or other
service, equipment, or furniture.

 

Page 3

Exhibit B-1



--------------------------------------------------------------------------------

  (2) Tenant Obligations with Respect to Tenant Delays.

 

  (a) Tenant covenants that no Tenant Delay shall delay commencement of the Term
or the obligation to pay Annual Fixed Rent or Additional Rent, regardless of the
reason for such Tenant Delay or whether or not it is within the control of
Tenant or any Tenant employee. Landlord’s Work shall be deemed substantially
completed as of the date when Landlord’s Work would have been substantially
completed but for any Tenant Delays, as determined by Landlord in the exercise
of its good faith business judgment.

 

  (b) Tenant shall reimburse Landlord the amount, if any, by which the cost of
Landlord’s Work is increased as the result of any Tenant Delay.

 

  (c) Any amounts due from Tenant to Landlord under this Section 1.1(C)(2) shall
be due and payable within thirty (30) days of billing therefor (except that
amounts due in connection with Change Orders shall be paid as provided in
Section 1.5), and shall be considered to be Additional Rent. Nothing contained
in this Section 1.1(C)(2) shall limit or qualify or prejudice any other
covenants, agreements, terms, provisions and conditions contained in the Lease.

 

1.2 Outside Completion Date

(A) If Landlord shall have failed substantially to complete Landlord’s Work in
the Premises described in the Plans on or before the Outside Completion Date as
defined in Section 1.1 of the Lease (which date shall be extended automatically
for such periods of time as Landlord is prevented from proceeding with or
completing the same by reason of Landlord’s Force Majeure as defined in
Section 6.1 of the Lease or Tenant Delay without limiting Landlord’s other
rights on account thereof), Tenant shall have the right to terminate the Lease
by giving notice to Landlord of Tenant’s desire to do so before such completion
and within the time period from the Outside Completion Date (as so extended)
until the date which is thirty (30) days subsequent to the Outside Completion
Date (as so extended); and, upon the giving of such notice, the term of the
Lease shall cease and come to an end without further liability or obligation on
the part of either party unless, within thirty (30) days after receipt of such
notice, Landlord substantially completes Landlord’s Work. Each day of Tenant
Delay shall be deemed conclusively to cause an equivalent day of delay by
Landlord in substantially completing Landlord’s Work pursuant to Section 1.1 of
this Work Agreement, and thereby automatically extend for each such equivalent
day of delay the date of the Outside Completion Date.

(B) If Landlord shall have failed substantially to complete Landlord’s Work
described in the Plans on or before the date which is fifteen (15) days
subsequent to the Outside Completion Date (which date shall be extended
automatically for such periods of time as Landlord is prevented from proceeding
with or completing the same by reason of Landlord’s Force Majeure or Tenant
Delay without limiting Landlord’s other rights on account thereof) and Tenant
has not terminated the Lease as provided in Section 1.2(A) hereinabove, the
Annual Fixed Rent and Tenant’s payments on account of Operating Cost Excess and
Tax Excess shall be abated by one (1) day for each day beyond the date which is
fifteen (15) days subsequent to the Outside Completion Date (as so extended)
that Landlord thus fails to substantially complete the Landlord’s Work described
in the Plans.

 

Page 4

Exhibit B-1



--------------------------------------------------------------------------------

(C) The foregoing rent abatement and right of termination shall be Tenant’s sole
and exclusive remedies at law or in equity or otherwise for Landlord’s failure
to substantially complete the Landlord’s Work within the time periods set forth
above.

 

1.3 Quality and Performance of Work

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner using building-standard first-quality materials and in
compliance with all applicable laws, ordinances, rules, regulations, statutes,
by-laws, court decisions, and orders and requirements of all public authorities
(“Legal Requirements”) and all Insurance Requirements (as defined in
Section 5.12 of the Lease). All of Tenant’s work shall be coordinated with any
work being performed by or for Landlord and in such manner as to maintain
harmonious labor relations. Each party may inspect the work of the other at
reasonable times and shall promptly give notice of observed defects. Each party
authorizes the other to rely in connection with design and construction upon
approval and other actions on the party’s behalf by any Construction
Representative of the party named in Section 1.1 of the Lease or any person
hereafter designated in substitution or addition by notice to the party relying.
Except to the extent to which Tenant shall have given Landlord notice of
respects in which Landlord has not performed Landlord’s construction obligations
under this Work Agreement (if any) (i) not later than the end of the eighth
(8th) full calendar month next beginning after the Commencement Date with
respect to the heating, ventilating and air conditioning systems servicing the
Premises, and (ii) not later than the third (3rd) full calendar month next
beginning after the Commencement Date with respect to Landlord’s construction
obligations under this Work Agreement not referenced in (i) above, Tenant shall
be deemed conclusively to have approved Landlord’s construction and shall have
no claim that Landlord has failed to perform any of Landlord’s obligations under
this Work Agreement (if any). Landlord agrees to correct or repair at its
expense items which are then incomplete or do not conform to the work
contemplated under the Plans and as to which, in either case, Tenant shall have
given notice to Landlord, as aforesaid.

 

1.4 Special Allowance

Landlord shall provide to Tenant a special allowance equal to the product of
(i) $40.00 and (ii) the Rentable Floor Area of the Premises (the “Tenant
Allowance”). The Tenant Allowance shall be used and applied by Landlord on
account of the costs related to the design, permitting and construction of
Landlord’s Work. In no event shall Landlord’s obligations to pay the costs of
Landlord’s Work exceed the total Tenant Allowance. Notwithstanding the
foregoing, Landlord shall be under no obligation to apply any portion of the
Tenant Allowance for any purposes other than as provided in this Section 1.4. In
addition, in the event that (i) Tenant is in default under the Lease or,
(ii) there are any liens which are not bonded to the reasonable satisfaction of
Landlord against Tenant’s interest in the Lease or against the Building or the
Site arising out of any work performed by Tenant or any litigation in which
Tenant is a party, then, from and after the date of such event (“Event”),
Landlord shall have no further obligation to fund any portion of the Tenant
Allowance and Tenant shall be obligated to pay, as Additional Rent, all costs of
Landlord’s Work in excess of that portion of the Tenant Allowance funded by
Landlord through the date of the Event. Further, the Tenant Allowance shall only
be applied towards the cost of Landlord’s Work and in no event shall Landlord be
required to make application of any portion of the Tenant Allowance towards
Tenant’s personal property, trade fixtures or moving

 

Page 5

Exhibit B-1



--------------------------------------------------------------------------------

expenses or on account of any supervisory fees, overhead, management fees or
other payments to Tenant, or any partner or affiliate of Tenant. In the event
that the costs of Landlord’s Work are less than the Tenant Allowance, Tenant
shall not be entitled to any payment or credit nor shall there be any
application of the same toward Annual Fixed Rent or Additional Rent owed by
Tenant under the Lease. Tenant acknowledges that any portion of the Tenant
Allowance which has not been utilized on or before the first anniversary of the
Commencement Date shall be forfeited by Tenant.

Landlord agrees to (i) request bids for Landlord’s Work from at least three
(3) general contractors, (ii) if requested by Tenant, provide to Tenant a copy
of each bid for Landlord’s Work which Landlord receives prior to Landlord
selecting a bid, and (iii) select the bid of the lowest qualified general
contract bidder which Landlord believes will be able to substantially complete
the Landlord’s Work by the Estimated Commencement Date.

 

1.5 Tenant Plan Excess Costs

Notwithstanding anything contained in this Work Agreement to the contrary, it is
understood and agreed that Tenant shall be fully responsible for (i) the costs
of any items of work not shown on Exhibit B-2 attached to the Lease and the
costs of any items of work shown as a “Tenant Cost” on Exhibit B-2 (by virtue of
an “X” being noted in the Tenant Cost column), and (ii) costs of the design,
permitting and construction of Landlord’s Work in excess of the Tenant Allowance
(collectively, the “Tenant Plan Excess Costs”). To the extent, if any, that
there are Tenant Plan Excess Costs, Tenant shall pay Landlord, as Additional
Rent, fifty percent (50%) of the Tenant Plan Excess Costs to the extent then
known by Landlord prior to the commencement of the Landlord’s Work, with the
balance of the Tenant Plan Excess Costs due upon substantial completion of the
Landlord’s Work; provided, however, that in the event that the Tenant Plan
Excess Costs exceed $20,000 (the “Maximum Amount”), then Tenant shall pay to
Landlord, as Additional Rent within thirty (30) days of Tenant receiving an
invoice therefor, all such Tenant Plan Excess Costs in excess of the Maximum
Amount, provided, however, that if the Tenant Plan Excess Costs exceed the
Maximum Amount as a result of a Change Order, then Tenant shall pay to Landlord,
as Additional Rent within ten (10) days of Tenant approving such Change Order in
accordance with Section 1.1(A)(2), all such Tenant Plan Excess Costs in excess
of the Maximum Amount.

 

Page 6

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

Plan and Turnkey Matrix

 

LOGO [g930317001.jpg]

 

Page 1

Exhibit B-2



--------------------------------------------------------------------------------

LOGO [g930317002.jpg]

Boston Properties Inotek Tenant Work Letter 91 Hartewell Ave
DELINEATION OF Inotek TENANT IMPRQVEMENT TYRN-KEY SCOPE
Turn-Key Not Included
Element Description
Scope In Turn-Key
Demolition Remove existing carpet and wall base throughout premises. X
Remove existing counter top in lounge area. X
Remove existing ceiling tiles. X
Remove existing light fixtures. X
Electrical Install new Direct/indirect light fixtures throughout the premises. X
Supply and install (2) wall duplex per office. X
Supply and install (1) wall switch per office along with ceiling mounted motion
sensors throughout premises. X
Supply (2) dedicated duplex wall outlets for server room. X
Supply (3) duplex outlets above countertop in kitchen. X
Doors & Supply and install (31)D/F/H. X
Frames/Hardware
Supply and install (7) locksets tor executives offices. X
Supply and install (24) passage sets. X
Drywall Build demising walls for all executive offices and server room. X
Build floor to acoustical ceiling walls for remaining offices. X
Acoustic Ceilings Supply and install new Armstrong Cirrus ceiling tile in X
existing grid throughout premises.
Flooring Supply and install new base building carpet and wall base throughout
Premises. Supply and install base building VCT in lounge area. X
X
Supply and install wood flooring and wood base. X
Wall Finishes Paint existing and new walls throughout premises. X
Paint PM door frames. X

 

Page 2

Exhibit B-2

91 Hartwell Avenue - Inotek (FINAL)

Updated April 2015



--------------------------------------------------------------------------------

LOGO [g93031730.jpg]

Boston Properties Inotek Tenant Work Letter 91 Hartewell Ave
DELINEATION OF lnotek TENANT IMPROVEMENT TURN-KEY SCOPE
Element
Description
Turn-key scope
Not included in turn-key
Paint Accent Walls. X
Equipment/Specialties
Kitchen appliances by tenant. X
AV system. X
Cubicles and all furniture. X
Fire Protection
Relocate/add sprinkler heads to as needed to meet code.X
Plumbing
Supply and install piping and sink in lounge area.X
HVAC
Provide/install ductwork and grills to accommodate new layout throughout
premises.X
24/7 supplement cooling for server room.X
Millwork
Supply and install (12LF) of upper and lower base cabinets in lounge area.X
Tel/Data
Tel/Data design and installation X
Design Services
Architectural Design. X
Engineering Design. X
Sprinkler Design. X
Furniture Move. X
Signage Design X
Additional Design Services

 

Page 3

Exhibit B-2

91 Hartwell Avenue - Inotek (FINAL)

Updated April 2015



--------------------------------------------------------------------------------

EXHIBIT C

LANDLORD SERVICES

 

I. CLEANING

Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by cleaning company and Saturdays and
Sundays.

 

  A. OFFICE AREAS

Cleaning and janitorial services to be provided in the office areas shall
include:

 

  1. Vacuuming, damp mopping of resilient floors and trash removal.

 

  2. Dusting of horizontal surfaces within normal reach (tenant equipment to
remain in place).

 

  3. High dusting and dusting of vertical blinds to be rendered as needed.

 

  B. LAVATORIES

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

 

  1. Dusting, damp mopping of resilient floors, trash removal, sanitizing of
basins, bowls and urinals as well as cleaning of mirrors and bright work.

 

  2. Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.

 

  3. High dusting to be rendered as needed.

 

  C. MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

  1. Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.

 

  2. High dusting to be rendered as needed.

 

  D. WINDOW CLEANING

All exterior windows shall be washed on the inside and outside surfaces at
frequency necessary to maintain a first class appearance.

 

Page 1

Exhibit C



--------------------------------------------------------------------------------

II. HVAC

 

  A. Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one
(1) person per one hundred fifty (150) square feet of useable floor area served,
and a combined lighting and standard electrical load of 3.0 watts per square
foot of useable floor area. In the event Tenant introduces into the Premises
personnel or equipment which overloads the system’s ability to adequately
perform its proper functions, Landlord shall so notify Tenant in writing and
supplementary system(s) may be required and installed by Landlord at Tenant’s
expense, if within fifteen (15) days Tenant has not modified its use so as not
to cause such overload.

Operating criteria of the basic system shall not be less than the following:

 

  (i) Cooling season indoor temperature of not in excess of 73 - 79 degrees
Fahrenheit when outdoor temperature is 91 degrees Fahrenheit ambient.

 

  (ii) Heating season minimum room temperature of 68 - 75 degrees Fahrenheit
when outdoor temperature is 6 degrees Fahrenheit ambient.

 

  B. Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m. Monday
through Friday (legal holidays in all cases excepted).

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Boston Suburban market, and
Tenant shall pay Landlord, as Additional Rent, upon receipt of billing therefor.

 

III. ELECTRICAL SERVICES

 

  A. Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.

 

  B. In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage, Landlord may at its option
require the installation of separate metering (Tenant being solely responsible
for the costs of any such separate meter and the installation thereof) and
direct billing to Tenant for the electric power required for any such special
equipment.

 

Page 2

Exhibit C



--------------------------------------------------------------------------------

  C. Landlord will furnish and install, at Tenant’s expense, all replacement
lighting tubes, lamps and ballasts required by Tenant. Landlord will clean
lighting fixtures on a regularly scheduled basis at Tenant’s expense.

 

IV. ELEVATORS

Provide passenger elevator service.

 

V. WATER

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet purposes.

 

VI. CARD ACCESS SYSTEM

Landlord will provide a card access system at one entry door of the building.

 

Page 3

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FLOOR PLAN

 

LOGO [g930317400.jpg]

 

Page 1

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE

THIS AGREEMENT made this              day of
                                        , 20        , by and between [LANDLORD]
(hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).

W I T N E S E T H T H A T:

1. This Agreement is made pursuant to Section [2.4] of that certain Lease dated
[date], between Landlord and Tenant (the “Lease”).

2. It is hereby stipulated that the Lease Term commenced on [commencement date],
(being the “Commencement Date” under the Lease), and shall end and expire on
[expiration date], unless sooner terminated or extended, as provided for in the
Lease.

WITNESS the execution hereof by persons hereunto duly authorized, the date first
above written.

 

LANDLORD: [INSERT LL SIGNATURE BLOCK] By:

 

Name:

 

Title:

 

TENANT: ATTEST: [TENANT] By:

 

By:

 

Name:

 

Name:

 

Title:

 

Title:

 

Hereunto duly authorized

 

Page 1

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

INTENTIONALLY OMITTED

 

Page 1

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

BROKER DETERMINATION OF PREVAILING MARKET RENT

Where in the Lease to which this Exhibit G is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

1. Tenant’s Request. Tenant shall send a notice to Landlord by the time set for
such notice in the applicable section of the Lease, requesting a Broker
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant, which broker shall be affiliated
with a major Boston commercial real estate brokerage firm selected by Tenant and
which broker shall have at least ten (10) years experience dealing in properties
of a nature and type generally similar to the Building located in the Boston
West Suburban Market, and (iii) explicitly state that Landlord is required to
notify Tenant within thirty (30) days of an additional broker selected by
Landlord.

2. Landlord’s Response. Within thirty (30) days after Landlord’s receipt of
Tenant’s notice requesting the Broker Determination and stating the name of the
broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord’s selection of a broker having at least the affiliation and experience
referred to above.

3. Selection of Third Broker. Within ten (10) days thereafter the two
(2) brokers so selected shall select a third such broker also having at least
the affiliation and experience referred to above.

4. Rental Value Determination. Within thirty (30) days after the selection of
the third broker, the three (3) brokers so selected, by majority opinion, shall
make a determination of the annual fair market rental value of the Premises for
the period referred to in the Lease. Such annual fair market rental value
determination (x) may include provision for annual increases in rent during said
term if so determined, (y) shall take into account the as-is condition of the
Premises and (z) shall take account of, and be expressed in relation to, the tax
and operating cost bases, as adjusted pursuant to Section 2.4.1(A) of the Lease,
and provisions for paying for so-called tenant electricity as contained in the
Lease. The brokers shall advise Landlord and Tenant in writing by the expiration
of said thirty (30) day period of the annual fair market rental value which as
so determined shall be referred to as the Prevailing Market Rent.

5. Resolution of Broker Deadlock. If the Brokers are unable to agree at least by
majority on a determination of annual fair market rental value, then the brokers
shall send a notice to Landlord and Tenant by the end of the thirty (30) day
period for making said determination setting forth their individual
determinations of annual fair market rental value, and the highest such
determination and the lowest such determination shall be disregarded and the
remaining determination shall be deemed to be the determination of annual fair
market rental value and shall be referred to as the Prevailing Market Rent.

6. Costs. Each party shall pay the costs and expenses of the broker selected by
it and each shall pay one half ( 1⁄2) of the costs and expenses of the Third
Broker.

 

Page 1

Exhibit G



--------------------------------------------------------------------------------

7. Failure to Select Broker or Failure of Broker to Serve. If Tenant shall have
requested a Broker Determination and Landlord shall not have designated a broker
within the time period provided therefor above, then Tenant’s Broker shall alone
make the determination of Prevailing Market Rent in writing to Landlord and
Tenant within thirty (30) days after the expiration of Landlord’s right to
designate a broker hereunder. If Tenant and Landlord have both designated
brokers but the two brokers so designated do not, within a period of fifteen
(15) days after the appointment of the second broker, agree upon and designate
the Third Broker willing so to act, the Tenant, the Landlord or either broker
previously designated may request the Boston Bar Association (or such
organization as may succeed to the Boston Bar Association) to designate the
Third Broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though he had been seasonably
appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Tenant, the Landlord, the brokers first appointed or the Boston Bar Association
as the case may be, whichever made the original appointment, or if the person
who made the original appointment fails to fill such vacancy, upon application
of any broker who continues to act or by the Landlord or Tenant such vacancy may
be filled by the Boston Bar Association and any broker so appointed to fill such
vacancy shall have the same standing and powers as though originally appointed.

 

Page 2

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT

[Letterhead of a money center bank acceptable to the Owner]

[Please note the tenant on this Letter of Credit must match the exact tenant
entity in the Lease]

[date]

[Landlord]

c/o Boston Properties LP

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Attn: Lease Administration, Legal Dept.

Ladies and Gentlemen:

We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of [Tenant] (“Applicant”), the aggregate amount
of [spell out dollar amount] and [            ]/100 Dollars [($             )].
You shall have the right to make partial draws against this Letter of Credit
from time to time.

Funds under this Letter of Credit are available to the beneficiary hereof as
follows:

Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by [Landlord] (“Beneficiary”) when
accompanied by this Letter of Credit and a written statement signed by an
individual purporting to be an authorized agent of Beneficiary, certifying that
such moneys are due and owing to Beneficiary, and a sight draft executed and
endorsed by such individual.

This Letter of Credit is transferable in its entirety to any successor in
interest to Beneficiary as owner of [Property, Address, City/Town, State].
Should a transfer be desired, such transfer will be subject to the return to us
of this advice, together with written instructions. Any fees related to such
transfer shall be for the account of the Applicant.

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.

This Letter of Credit shall expire on [Final Expiration Date].

Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at least sixty (60) days prior to any such date of
expiration, the undersigned shall give written notice to Beneficiary, by
certified mail, return receipt requested and at the address set forth above or
at such other address as may be given to the undersigned by Beneficiary, that
this Letter of Credit will not be renewed.

 

Page 1

Exhibit H



--------------------------------------------------------------------------------

If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to your account with another bank, we
will only effect such payment by fed wire to a U.S. regulated bank, and we
and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.

This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.

Very truly yours,

[Name of Issuing Bank]

 

By:

 

Name:

 

Title:

 

 

Page 2

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CERTIFICATE OF INSURANCE

 

LOGO [g930317image1.jpg]

 

Page 1

Exhibit I



--------------------------------------------------------------------------------

LOGO [g930317image2.jpg]

 

Page 2

Exhibit I